    Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 1 of 94 PageID 1




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


LUCAS WALL,                                         :
                                                    :
     Plaintiff,                                     :
                                                    :
v.                                                  :
                                                    :
SOUTHWEST AIRLINES,                                 :
ALASKA AIRLINES,                                    :   Case No. 6:21-cv-_______________
ALLEGIANT AIR,                                      :
DELTA AIR LINES,                                    :
FRONTIER AIRLINES,                                  :
JETBLUE AIRWAYS, and                                :
SPIRIT AIRLINES,                                    :
                                                    :
     Defendants.                                    :



                                           COMPLAINT

                                I. STATEMENT OF THE CASE

     Plaintiff Lucas Wall brings this suit to permanently enjoin the seven airline defendants

from: A) discriminating against travelers with disabilities who seek exemptions from the

Federal Transportation Mask Mandate (“FTMM”)1 in violation of the Air Carrier Access

Act (“ACAA”) (49 USC § 41705); B) enforcing any mask requirement on their passengers

– once the FTMM is struck down or repealed –who are not known to have a communica-

ble disease, also in violation of the ACAA; and C) endangering the health and safety of

their passengers by mandating masks that cause harm to human health in violation of the


1The Federal Transportation Mask Mandate consists of: 1) Executive Order 13998, 86 Fed. Reg. 7205 (Jan.
26, 2021); 2) Department of Homeland Security Determination 21-130 (Jan. 27, 2021); 3) Centers for Dis-
ease Control & Prevention Order “Requirement for Persons To Wear Masks While on Conveyances & at
Transportation Hubs,” 86 Fed. Reg. 8,025 (Feb. 3, 2021); 4) Transportation Security Administration Secu-
rity Directives 1542-21-01A, 1544-21-02A, and 1582/84-21-01A (May 12, 2021); and 5) TSA Emergency
Amendment 1546-21-01A (May 12, 2021).


                                                   1
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 2 of 94 PageID 2




terms of their operator certificate issued by the Federal Aviation Administration (“FAA”)

under 49 USC § 44702(b)(1)(a).

   This case does not turn on the facts. The evidence is indisputable that all seven de-

fendants for the past year or so during the COVID-19 pandemic have illegally discrimi-

nated against potentially millions of flyers with disabilities in refusing to grant any mask

exemptions and/or requiring such an onerous exemption process that travelers such as

myself with a medical condition that makes it impossible for them to cover their face are

essentially banned from using the nation’s commercial aviation system.

   Rather, this case appears to present three questions of law that appear to be of first

impression in the nation:

   1. Although the ACAA doesn’t explicitly provide for a private right for disabled travel-

ers to sue an airline for discrimination, does congressional intent show that a private right

of action is nevertheless created when the federal agency responsible for enforcing the act

– the U.S. Department of Transportation (“DOT”) – abrogates its legal duty to protect the

rights of disabled flyers by failing for about nine months to enforce the ACAA and then

issuing an enforcement directive to the airlines it regulates that clearly violates the stat-

ute?

   2. May an airline require passengers who are not known to be infected with a com-

municable disease wear a face mask when such a requirement violates the ACAA?

   3. Do airlines holding air-carrier operating certificates from the FAA violate their legal

duty to provide service with the highest possible degree of health and safety in the public

interest violate that obligation by requiring passengers wear masks, which are known to

cause dozens of harms to human health and have created chaos in the skies with thou-

sands of altercations?


                                             2
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 3 of 94 PageID 3




   Surprisingly, this lawsuit appears to be the first in the nation to challenge the horren-

dous discriminatory practices of the airline industry when it comes to enforcing the

FTMM as well as their own internal policies dictating that flyers cover their faces – all in

violation of the ACAA.

   I filed June 7, 2021, a separate lawsuit in this district seeking to strike down all aspects

of the FTMM. Wall v. Centers for Disease Control & Prevention, Case No. 6:21-cv-975-

PGB-DCI. In that matter, I filed June 10 an Emergency Motion for Temporary Restraining

Order to halt enforcement of the FTMM until the Court can consider further briefing and

oral argument on an upcoming Motion for Preliminary Injunction. I am awaiting a ruling

on the emergency motion.

   The facts underlying both cases are similar, but the questions of law presented are

different. The airline defendants’ goal of easing the impact of COVID-19 is laudable but

grossly misguided. In mandating masks for all passengers, the defendants have unaccept-

ably violated the ACAA – especially when it comes to illegally discriminating against pas-

sengers with disabilities who can’t medically tolerate wearing a face covering with ardu-

ous exemption requirements that aren’t supported by law.

   Making this matter worse is the fact that the airlines’ regulatory agency, DOT, has

given them guidance that actually supports their illegal behavior. Therefore, I bring this

suit to enforce the ACAA since the administrative agency has neglected its statutory duty

to do so. Because the agency charged by Congress to enforce the rights of passengers with

disabilities has failed to protect me and millions of others similarly situated, my only re-

course is a private suit in this Court to ensure the defendants cease and desist their un-

lawful conduct.




                                              3
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 4 of 94 PageID 4




   The airlines have acted without statutory or regulatory authority to demand that every

passenger – even those with disabilities as well as those who are fully vaccinated and/or

with natural immunity – obstruct their breathing by wearing a mask that covers their nose

and mouth. Defendants have illegally required face coverings for the past year or so not

only on board their property (aircraft) but also in public areas of airports they do not own

or control. The Court must stop them from continuing to discriminate against flyers with

disabilities and force them to follow the ACAA because DOT has refused to do its job.

   The Court should declare the defendants’ mask-exemption policies illegally discrimi-

nate against flyers with disabilities who can’t tolerate face coverings and issue a perma-

nent injunction against the airlines prohibiting them from such discriminatory conduct.

Once the FTMM is struck down or repealed, the Court must also then declare the airlines’

policies of requiring all passengers wear a face mask violate the ACAA’s provisions con-

cerning treatment of passengers who are not known to have a communicable disease. A

permanent injunction should then issue barring defendants from ever requiring any pas-

senger not known to have a communicable disease from being forced to muzzle them-

selves.

   The Court should also award me – and/or issue civil fines – $35,188 in damages per

violation of the ACAA, the maximum amount permitted by law. For Southwest Airlines,

Delta Air Lines, and Alaska Airlines, that’s $70,376 each since I have or will have been

discriminated against twice. For the other four defendants, it’s $35,188 each for one vio-

lation. Total damages and/or fines demanded are $351,880.




                                             4
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 5 of 94 PageID 5




   “For purposes of section 46301, a separate violation occurs under this section for each

individual act of discrimination prohibited by subsection (a).” 49 USC § 41705(b). “A gen-

eral civil penalty of not more than $35,188 … applies to violations of statutory provisions

and rules or orders issued under those provisions …” 14 CFR § 383.2(a).


                                      II. PARTIES

   Plaintiff Lucas Wall resides at 435 10th St., NE, Washington, DC 20002. I am a fre-

quent traveler, having flown more than 1.5 million miles and visited 134 nations as well

as all 56 U.S. states and territories. I am currently stranded at my mother’s house in The

Villages, Florida, (located in this judicial district) because Defendant Southwest Airlines

refused to let me board a flight June 2, 2021, out of Orlando (MCO) to Fort Lauderdale

(FLL) for not wearing a mask even though I have a qualifying disability and submitted an

exemption form the same day I booked my flight.

   Defendant Southwest Airlines is a common carrier subject to the ACAA. Its corporate

headquarters is at 2702 Love Field Dr., Dallas, TX, 75235. Its registered agent in Florida

is Prentice-Hall Corporation System, 1201 Hays St., Tallahassee, FL 32301.

   Defendant Alaska Airlines is a common carrier subject to the ACAA. Its corporate

headquarters is at 19300 International Blvd., Seattle, WA 98188. Its registered agent in

Florida is Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.

   Defendant Allegiant Air is a common carrier subject to the ACAA. Its corporate head-

quarters is at 1201 N. Town Center Dr., Las Vegas, NV 89144. Its registered agent in Flor-

ida is Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.




                                            5
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 6 of 94 PageID 6




   Defendant Delta Air Lines is a common carrier subject to the ACAA. Its corporate

headquarters is at 1030 Delta Blvd., Atlanta, GA 30354. Its registered agent in Florida is

Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.

   Defendant Frontier Airlines is a common carrier subject to the ACAA. Its corporate

headquarters is at 4545 Airport Way, Denver, CO 80239. Its registered agent in Florida

is Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.

   Defendant JetBlue Airways is a common carrier subject to the ACAA. Its corporate

headquarters is at 27-01 Queens Plaza N., Long Island City, NY 11101. Its registered agent

in Florida is Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301.

   Defendant Spirit Airlines is a common carrier subject to the ACAA. Its corporate head-

quarters is at 2800 Executive Way, Miramar, FL 33025. Its registered agent is Corpora-

tion Service Company, 1201 Hays St., Tallahassee, FL 32301.


             III. BASIS FOR JURISDICTION, VENUE, & STANDING

   This Court has jurisdiction over this case under 28 U.S.C. § 1331: “The district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” My claims arise under the ACAA (49 USC § 41705) and

aviation safety law (49 USC § 44702).

   This Court has the authority to grant declaratory and injunctive relief under the De-

claratory Judgment Act and this Court’s inherent equitable powers. 28 U.S.C. §§ 2201,

2202.

   Venue is proper in this judicial district because a substantial part of the events giving

rise to this lawsuit occurred in Orlando, Florida. “A civil action may be brought in … a




                                              6
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 7 of 94 PageID 7




judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred …” 28 U.S.C. § 1391(b)(2).

   I have standing to sue Defendant Southwest Airlines because it illegally discriminated

against me by denying me boarding of a flight I paid for from Orlando (MCO) to Fort

Lauderdale (FLL) on June 2, 2021. I have standing to sue the other six airline defendants

because I have purchased tickets for flights they offer, but their burdensome mask-ex-

emption requirements that violate the ACAA will prevent me from using these tickets.

   A court order declaring unlawful and enjoining all seven defendants’ illegal discrimi-

nation would redress my injuries because I would then be able to use the tickets I have

bought.


                             IV. STATEMENT OF FACTS

1. MY PURCHASE OF AIRLINE TICKETS FOR SUMMER 2021 TRAVEL: I’ve

   been taking care of my mother in The Villages, Florida – located in this judicial district

   – during the last several months of the COVID-19 pandemic.

2. May 31, 2021: Now that my mom and I are both fully vaccinated, I booked eight airline

   tickets for summer travel to see friends and family as well as visit several National

   Park Service units. My airline tickets are:

3. June 2, 2021: Southwest Airlines Flight 2204 from Orlando (MCO) to Fort Lauderdale

   (FLL). Pl. Ex. 1.

4. June 16, 2021: JetBlue Airways Flight 2319 from Fort Lauderdale (FLL) to Salt Lake

   City (SLC). Pl. Ex. 2.

5. June 18, 2021: Frontier Airlines Flight 2943 from Salt Lake City (SLC) to Phoenix

   (PHX). Pl. Ex. 3.



                                             7
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 8 of 94 PageID 8




6. June 20, 2021: Allegiant Air Flight 543 from Mesa, Arizona, (IWA) to Houston (HOU).

   Pl. Ex. 4.

7. June 22, 2021: Southwest Airlines Flight 32 from Houston (HOU) to Dallas (DAL). Pl.

   Ex. 5.

8. June 24-25, 2021: Delta Airlines Flight 1776 from Dallas (DFW) to Atlanta (ATL), then

   Delta Airlines Flight 14 from Atlanta (ATL) to Frankfurt, Germany (FRA). June 30,

   2021: Delta Airlines Flight 15 from Frankfurt (FRA) to Atlanta (ATL), then Delta Con-

   nection Flight 5412 from Atlanta (ATL) to Myrtle Beach, South Carolina (MYR). Pl.

   Ex. 6.

9. July 3, 2021: Spirit Airlines Flight 454 from Myrtle Beach (MYR) home to Balti-

   more/Washington (BWI). Pl. Ex. 7.

10. July 10, 2021: Alaska Airlines Flight 1032 from Washington (IAD) to Seattle (SEA).

   July 15, 2021: Alaska Airlines Flight 1078 from Seattle (SEA) home to Washington

   (IAD). Pl. Ex. 8.

11. SUBMISSION OF MASK-EXEMPTION FORMS TO SOUTHWEST: Immedi-

   ately after booking my two tickets May 31 on Southwest, I submitted the company’s

   “Passenger Application for Exemption to Federal Mask Requirement” for both my

   June 2 MCO-FLL flight and my June 22 HOU-DAL flight. Pl. Ex. 9.

12. I noted at the bottom of each form: “It is illegal pursuant to 14 CFR Part 382 to require

   advance notice of disability accommodation. I object to having to submit this form.”

   Id.

13. I attached to each of the two forms a printout of the “Exemption to Federal Mask Re-

   quirement on Southwest Airlines” webpage. On this printout, I noted the numerous




                                             8
 Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 9 of 94 PageID 9




   provisions that are illegal under the ACAA (49 USC § 41705) and its accompanying

   regulations (14 CFR Part 382). Id.

14. Southwest requires disabled passengers who can’t wear masks to submit the exemp-

   tion form using its website’s “Comment/Question – Disability – Future Travel Assis-

   tance” form. Id.

15. I wrote in the text box of that form: “Please note it is illegal under the Air Carrier Ac-

   cess Act regulations (14 CFR § 382) for you to require: 1. a disability accommodation

   request be submitted in advance; 2. a signed letter from my medical physician attest-

   ing to my disability that precludes me from wearing a face mask; 3. me to undergo a

   private medical screening with a third-party medical provider; and 4. me to provide

   evidence of a qualifying COVID negative viral test taken within three calendar days

   preceding my scheduled date of travel.” Id.

16. I also wrote: “Your face-mask-exemption policy constitutes illegal discrimination

   against passengers with disabilities pursuant to the Air Carrier Access Act (49 USC §

   41705). The U.S. Code and Code of Federal Regulations provisions are attached for

   your reference. I refuse to abide by your requests for a physician letter, private medical

   screening, and negative COVID test since these are illegal. Also, I am fully vaccinated

   and don’t pose a threat to anyone.” Id.

17. In addition to my mask-exemption form, I also attached to my submission copies of

   the ACAA and its accompanying regulations. Id.

18. After submitting my forms, I received two automatic e-mail replies from Southwest

   stating: “You indicated that your reason for contacting us is regarding a disability-




                                              9
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 10 of 94 PageID 10




   related service. Depending on the nature of your correspondence and regulatory re-

   quirements, it may take up to 30 days before you receive a response.” Id.

   (emphasis added).

19. Prior to my June 2 blocked flight from MCO to FLL, I did not receive any further re-

   sponse from Southwest.

20. As of today (June 14) – two weeks after submitting the form – I have still not received

   a response from Southwest concerning my mask-exemption request for my June 22

   flight from HOU to DAL.

21. I AM FULLY VACCINATED: I received my first COVID-19 Moderna vaccine shot

   March 29, 2021. I received my second and final Moderna vaccine jab April 26, 2021.

   Pl. Ex. 10. According to CDC guidelines that a person becomes “fully vaccinated” two

   weeks after the final inoculation, I have been fully vaccinated since May 10, 2021.

22. I CAN’T TOLERATE WEARING A FACE MASK: I have suffered from General-

   ized Anxiety Disorder (“GAD”) for many years. Pl. Exs. 11-15.

23. I am currently on medication for GAD. Pl. Ex. 16. While this helps reduce my panic

   attacks, the medicine does not totally eliminate them. Any time I’ve tried to put a mask

   on my face, I have experienced feelings of panic, shortness of breath, and hyperventi-

   lating.

24. Due to my GAD, I have never covered my face during the COVID-19 pandemic. I tried

   a mask a couple times for brief periods last year, but had to remove it after five or so

   minutes because it caused me to instigate a feeling of a panic attack, including hyper-

   ventilating and other breathing trouble. I carry cards in my wallet to hand to anybody

   who asks me to wear a mask. Pl. Ex. 17.




                                             10
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 11 of 94 PageID 11




25. I also strongly oppose any mask mandate on numerous grounds including that it’s a

   violation of my civil liberties to be ordered to block my nose and mouth, my only two

   sources of oxygen; face masks have proven to be totally ineffective in reducing COVID-

   19 infections and deaths; and researchers have identified dozens of health problems

   that occur among maskwearers.

26. “For many individuals with different types of disabilities the effects of wearing a mask

   are far more severe than being slightly uncomfortable. Wearing a face mask can have

   a significant impact on their health, wellbeing, and ability to function. … People with

   anxiety disorders and post-traumatic stress disorder (PTSD) may de-

   velop severe anxiety when wearing a face mask.” Pl. Ex. 18 (emphasis added).

27. SOUTHWEST REFUSED TO LET ME BOARD MY FLIGHT EVEN THOUGH

   I’M FULLY VACCINATED & SUBMITTED An EXEMPTION FORM: Defend-

   ant Southwest, in conjunction with the Transportation Security Administration

   (“TSA”), refused to let me board Flight 2204 from MCO to FLL the morning of June

   2, 2021. Watch my video posted to YouTube at https://bit.ly/LucasFTMM1.

28. I reach the TSA checkpoint for Gates 70-129. TSA officer immediately hands me back

   my vaccination card. “Hold that, I don’t need that. You need to put your mask on,” he

   said. Id.

29. The TSA officer was about to hand me a mask. No, I won’t wear a mask that’s why I

   have my vaccination card. “To get in you need a mask,” he told me. Id.

30. “Just wait on the side for me” the agent said, then he calls for a supervisor. Id.

31. A TSA uniformed supervisor approaches me. “You can’t go through here without a

   mask,” he tells me. Watch my video posted to YouTube at https://bit.ly/Lu-

   casFTMM2.


                                             11
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 12 of 94 PageID 12




32. I refuse to comply with that. I can’t wear a mask because of my anxiety. The supervisor

   asks me to stand by. Id.

33. “As a rule people with disabilities do not carry documentation of disability or a doctor's

   note.” Pl. Ex. 18.

34. “In the nonemployment context (i.e., a customer relationship), a business generally

   cannot demand documentation confirming that an individual is disabled or needs a

   particular accommodation, so businesses may run the risk of alienating customers

   with disabilities, or even draw a bona fide complaint to the DOJ or a lawsuit, by re-

   quiring a showing of such proof.” Id.

35. Next blue-shirt and plain-clothes TSA supervisors approach. I’m fully vaccinated and

   I suffer from anxiety so I can’t wear a face mask. “Do you have that on your boarding

   pass?” I’m asked. No I don’t think so. I sent Southwest a form when I booked my ticket

   two days ago. “We checked with them and they don’t have anything on record for you,”

   I’m told. I have the form. Watch my video posted to YouTube at https://bit.ly/Lu-

   casFTMM2.

36. “That’s something you have to take up with Southwest, but the federal mandate re-

   quires you to wear a mask in the airport,” I’m told by TSA agents. Defendant South-

   west has to recognize disabilities that prevent wearing a face mask under the ACAA.

   Id.

37. I tell TSA supervisors here I’ve got the passenger exemption to federal face mask re-

   quirement on Southwest form that I filed out when I booked my ticket two days ago.

   Watch my video posted to YouTube at https://bit.ly/LucasFTMM3.




                                             12
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 13 of 94 PageID 13




38. They’re saying even though I sent in the passenger application for exemption to mask

   mandate requirement on Southwest Airlines form that the airline hasn’t placed any-

   thing special on my boarding pass to clear me through security. Id.

39. The situation definitely does make me anxious being put through all this just to board

   my flight I paid for. Just patiently waiting see if they are going to bring someone from

   Southwest to speak with me. I submitted the form to Southwest two days ago and got

   an automatic notification that my form had been received but there was no other com-

   munication indicating that my exemption had been denied or anything like that. Id.

40. This is taking quite a long time. Definitely aggravating to have to go through this

   though. A year ago this would be a nonissue. All you had to do is say “I have a medical

   exemption” and you’d be waived straight through. Id.

41. I’m now counting 12 people who seem to be assembled for this conversation about my

   refusal/inability to wear a mask through the TSA security checkpoint. Watch my video

   posted to YouTube at https://bit.ly/LucasFTMM4.

42. TSA enforces the FTMM but it’s up to the airlines’ discretion on whether to grant you

   the mask exemption, which kind of puts law enforcement into the hands of private

   companies, which is certainly something I object to. Id.

43. Southwest Airlines agents and a manager approach me. I tell them I have my boarding

   pass, my card showing I’m fully vaccinated, and the form I submitted to Southwest

   when I booked my ticket two days ago. I’m asked if I got a reply back. Nope, I did not.

   “Let’s look in your reservation to see if it’s been updated,” a Southwest agent tells me.

   Id.

44. “We’ll see if [your mask exemption] has been noted. Can I see the medical exemption

   request?” a Southwest agent asks. She tells me, “You’re supposed to submit this 72


                                            13
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 14 of 94 PageID 14




   hours before your flight.” But my flight was just boked two days ago, so how am I sup-

   posed to submit a form 72 hours in advance? “That’s our requirement” she replied.

   Well that’s illegal under the ACAA. Id.

45. “We’re going to see if it’s in there. If it’s not in there, you’ll have to be required to wear

   your mask,” she says. Well I will not wear a mask because of my anxiety. It gives me

   panic attacks. I’m already starting to have one just based on the adversarial confron-

   tation here. All I’m trying to do is board my flight. This makes me very upset. “We’re

   going to check and see if it’s in there,” the Southwest agent replies. Id.

46. I told her if you call your legal department, tell them to look at 14 CFR Part [382].

   Airlines are not allowed to request an exemption in advance for any accommodation

   related to a disability. That is the federal regulation. I’ve done a lot of research on this.

   “I have to adhere to the policy of Southwest Airlines,” she says. Id.

47. “Right now you have to wear a mask in the airport. You have to get past the TSA and

   you’re not wearing a mask, and you don’t have the medical exemption in [your reser-

   vation]” she says. Just be aware if you deny me boarding, I will see you in federal court.

   Id.

48. Southwest supervisor Tom Starr comes over and I’m told SW is going check about my

   request for mask exemption I submitted two days ago after booking my ticket. Watch

   my video posted to YouTube at https://bit.ly/LucasFTMM5.

49. Mr. Kappel (sp?) from the Greater Orlando Aviation Authority, the agency that oper-

   ates MCO, approaches me. He says he’s been in touch with GOAA’s lawyer, Mr. Ger-

   ber. Mr. Kappel (sp?) asked if I have something showing that I am medically exempt

   from not wearing a mask. I told him I submitted the Southwest medical exemption

   form and I have the card that I normally carry. Id.


                                               14
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 15 of 94 PageID 15




50. “As long as you have that, you’re good to go in the terminal and all the public spaces,”

   Mr. Kappel (sp?) says. “If we can help you, let us know. We have no problem with you

   because you have a medical exemption.” Id.

51. GOAA is taking the position they are going to accept my medical exemption without

   requiring any other documentation. That should be the policy of TSA and the airlines

   as well, but that is what I am going to challenge in court. Id.

52. A female TSA supervisor in a flowery red-and-pink blouse just came over to talk to me

   and see my medical exemption form. She said her boss has shown up, so I assume

   that’s the woman in the navy suit. There are now four TSA managers who are huddling

   over the situation. Meanwhile we are waiting for someone from Southwest Airlines to

   come back over here. Watch my video posted to YouTube at https://bit.ly/Lu-

   casFTMM6.

53. 9:21 a.m.: My flight boards in nine minutes and there has been a lengthy disappear-

   ance of the Southwest agents. Earlier they told me I had to submit my medical exemp-

   tion form three days in advance but I booked my ticket two days ago. She didn’t answer

   the question as to how someone is supposed to submit a form three days in advance

   when the ticket is purchased two days prior to the flight. Id.

54. A male agent with Southwest just came over to tell me “what we are trying to do, we

   are trying to expedite the approval but it has to go through our Customer Relations

   Department. I think they quoted you three days but it’s actually a seven-day process.”

   I booked my flight two days ago so I was asking your colleague how I’m supposed to

   submit a form seven days in advance when I book a ticket two days beforehand. Id.

55. “That’s just part of the process,” the Southwest agent says. “We’re trying to get it ex-

   pedited it but it has to go through an approval process. It’s not something we can just


                                            15
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 16 of 94 PageID 16




   come out and say ‘he’s approved.’ The good thing is you have your COVID vaccination

   card so we did share that with them. You don’t happen to have a negative test that you

   took three days ago?” No, I reply, there’s no reason for me to take a test because I’m

   fully vaccinated. Id.

56. This is creating so much anxiety for me right now to be denied the ability to just go

   board my flight because of my disability. Id.

57. 9:39 a.m.: After waiting here at the TSA checkpoint for exactly one hour, here comes

   the people from Southwest Airlines. “Unfortunately I tried to see if I could push this

   through, because you didn’t meet the requirements, and unfortunately our company

   is saying now you have to wear a mask if you go through” the TSA checkpoint, an agent

   tells me. “Also I did want to give this [mask-exemption policy] to you because if you

   fly on Southwest a lot, that’s the exemption…” she says. Pl. Ex. 19 and watch my video

   at https://bit.ly/LucasFTMM7.

58. That’s unreasonable and not possible. “I’m sorry. We did try sir,” she says. Id.

59. “You must not take any adverse action against an individual (e.g., refusing to provide

   transportation) because the individual asserts, on his or her own behalf or through or

   on behalf of others, rights protected by this part or the Air Carrier Access Act.” 14 CFR

   § 382.11 (a)(4).

60. “In providing air transportation, an air carrier … may not discriminate against an oth-

   erwise qualified individual on the following grounds: (1) the individual has a physical

   or mental impairment that substantially limits one or more major life activities …” 49

   USC § 41705(a).




                                            16
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 17 of 94 PageID 17




61. “Major life activities means functions such as caring for one’s self, performing manual

   tasks, walking, seeing, hearing, speaking, breathing, learning, and working.” 14 CFR

   § 382.3 (emphasis added).

62. Three of the Southwest agents I dealt with gave me their business cards: Carolos Dunn,

   manager customer service; Lisa Tibbs, assistant station manager; and Anita Norris,

   supervisor. Pl. Ex. 20.

63. 9:48 a.m.: I’m at the Southwest ticket counter waiting for Mr. Dunn to get me the

   names and contact information of the people at the corporate office who denied me

   boarding. The employees at Southwest and TSA have been cooperative but it is outra-

   geous to be denied boarding. Watch my video posted to YouTube at https://bit.ly/Lu-

   casFTMM8.

64. This is the sign at the Southwest check-in area indicating that “We are requiring face

   coverings for Customers and Employees.” Southwest doesn’t mention anything on the

   sign about exemptions for people with disabilities who can’t tolerate wearing a face

   mask. Right now I’m waiting for a final contact for the person at Southwest headquar-

   ters in Dallas who refused to let me board my fight without a mask (her name is

   Melissa Dalton at the office of ground operations standards). Id.

65. I found many signs at airline check-in counters June 2 at MCO telling passengers they

   have to wear masks without mentioning mandatory exemptions for passengers for dis-

   abilities, and without noting that such a requirement only legally applies to travelers

   with known communicable disease. Pl. Ex. 114.

66. It wasn’t until the next day (June 3) that I received another reply from Southwest re-

   garding the two mask-exemption forms I had submitted May 31. These e-mails state,




                                            17
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 18 of 94 PageID 18




   “Due to the nature of your issue, we are forwarding your email to our Customer Rela-

   tions Department for further review. You should expect a response to your con-

   cern within 30 days …” Pl. Ex. 21 (emphasis added).

67. AIRLINE MASK-EXEMPTION POLICIES THAT VIOLATE THE ACAA: All

   seven defendants have mask-emption policies that break the law.

68. SOUTHWEST POLICIES: “Customers with disabilities are not required to provide

   advance notice of the need for assistance…” Defendant Southwest correctly states on

   one of its webpages. Pl. Ex. 115.

69. However, Southwest then illegally makes passengers needing a mask exemption to

   complete a “Passenger Application for Exemption to Federal Mask Requirement on

   Southwest Airlines” form and submit it at least seven days in advance. Id.

70. Southwest’s form requires passengers to acknowledge an illegal policy that “Southwest

   Airlines may change my travel dates and/or flights should one or more of my originally

   scheduled flights have a capacity of 75% or more, or another Passenger approved for

   a mask exemption booked on such flight.” Id.

71. “As a carrier, you must not limit the number of passengers with a disability who travel

   on a flight.” 14 CFR § 382.17.

72. Southwest’s policy that it may change the travel dates of a passenger with a disability,

   including if a flight is more than 75% booked, is clearly illegal. “You must not discrim-

   inate against any qualified individual with a disability, by reason of such disability, in

   the provision of air transportation…” 14 CFR § 382.11(a)(1). See also 49 USC § 41705.

73. Southwest admits that prior to March 14, 2021, it did not “consider applications for

   exemptions from this mask requirement from Passengers with a disability who cannot

   wear a mask, or who cannot safely wear a mask because of the disability.” Pl. Ex. 115.


                                             18
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 19 of 94 PageID 19




74. “Per guidance from the U.S. Department of Transportation, airlines are permitted to

   impose certain requirements or conditions on a person requesting an exemption from

   the mask requirement. These requirements/conditions are described below.” Id. As

   noted, DOT’s guidance is illegal and thus gives me this private right of action to enforce

   the ACAA since DOT has failed to do so.

75. “As a mitigation measure, DOT allows airlines to schedule the passenger (not wearing

   a mask) on a less crowded flight.” This is actually forbidden. 49 USC § 41705 and 14

   CFR § 382.11(a)(1).

76. “Southwest requires that a Passenger obtaining a mask exemption travel on a flight

   with less than 75% capacity at the time of the flight’s departure, and with no other

   Passengers on board approved for a mask exemption. If the passenger’s preferred

   flight ends up being more than 50% full on the day of travel, Southwest Airlines will

   work to reaccommodate Passengers who obtain a mask exemption. Please note that

   Passengers may be required to travel on a different date than their scheduled itiner-

   ary.” Pl. Ex. 115. This is all illegal. 49 USC § 41705 and 14 CFR § 382.11(a)(1).

77. “At least seven (7) days prior to the Passenger’s planned date of travel, a Passenger

   requesting a mask exemption for travel on Southwest Airlines must complete and sub-

   mit [the form]…” Pl. Ex. 115. This is illegal. 14 CFR § 382.25.

78. “A signed letter [is required] from the requesting Passenger’s Medical Physician on

   the Physician’s letterhead stating that the Passenger with a disability has a recognized

   medical condition precluding the wearing or safe wearing of a mask because of their

   disability.” Pl. Ex. 115. This is illegal. 14 CFR § 382.23.




                                              19
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 20 of 94 PageID 20




79. “Once Southwest Airlines receives a mask exemption application in line with the above

   criteria, at Southwest’s request to Passenger, Passenger may undergo a private medi-

   cal screening (over the phone) with a third-party medical provider…” Pl. Ex. 115. This

   is illegal. 14 CFR § 382.23(d).

80.“No later than 24 hours prior to the Passenger's scheduled departure(s), Passenger

   must provide evidence of Passenger’s qualifying COVID negative viral test result.” Pl.

   Ex. 115. This is illegal as it sets different requirements for passengers without and with

   disabilities to fly; i.e. those who can mask don’t need a test, those who can’t mask (even

   if fully vaccinated and/or naturally immune), must get an expensive test for each

   segment of their journey. 49 USC § 41705 and 14 CFR § 382.11(a)(1).

81. “Roundtrip travel will require an additional qualifying COVID negative viral test result

   taken within three (3) calendar days preceding the Passenger’s scheduled date of re-

   turn travel and submitted no later than 24 hours prior to the Passenger's scheduled

   departure…” Pl. Ex. 115.

82. No provision of federal law or regulations permit an airline to require that any person

   be tested for a disease as a condition of carriage.

83. The most outrageous and discriminatory policy of Southwest is that “if the Passenger’s

   originally scheduled date of travel is changed as a result of the flight having a capacity

   of 75% or more or another Passenger approved for a mask exemption, then you will be

   required to obtain a qualifying COVID negative viral test result within three (3) calen-

   dar days preceding the Passenger’s new scheduled date of departure or return travel,

   as applicable and at your own expense.” Pl. Ex. 115. So in other words, Southwest is

   going to violate the law by refusing to carry a disabled person because the flight is

   pretty full and/or because there’s another disabled person on board, and then it is


                                             20
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 21 of 94 PageID 21




   going to violate the law AGAIN by mandating you get ANOTHER negative COVID-19

   test when nondisabled passengers are not subject to the testing requirement. 49 USC

   § 41705; 14 CFR § 382.11(a)(1); 14 CFR § 382.17.

84. “Southwest Airlines will introduce tough new face mask rules that will make it even

   more difficult for passengers with a legitimate medical exemption to fly with the air-

   line…” Pl. Ex. 124.

85. “Once a passenger has jumped through those hoops, Southwest Airlines will still re-

   fuse to board them if the flight is booked to 50% capacity or more. Even on a near-

   empty flight, an exempt passenger may still be refused boarding if there is more than

   one exempt passenger booked on the same flight.” Id.

86. Before the FTMM, “Southwest Airlines barred anyone over the age of two years old

   from flying with them if they claimed to have a medical condition that prevented them

   wearing a face mask. Instead, Southwest told passengers to either delay travel indefi-

   nitely or find another airline to fly with.” Id.

87. The other six defendants maintain similar illegal mask-exemption policies, which I

   will summarize briefly below, without repeating citations to the laws and regulations

   that prohibit their conduct.

88.ALASKA POLICIES: “If you have a disability and are unable to wear a mask, please

   call our dedicated accessible services line at 1-800-503-0101 … to request an exemp-

   tion from the mask requirement.” Pl. Ex. 116.

89. “Exemptions will require: • Documentation from a licensed health care provider as to

   your inability to wear a mask due to your disability; and • Proof of a negative test result

   from an FDA approved molecular NAAT or PCR Covid-19 test taken within 72 hours

   of your scheduled flight departure.” Id.


                                              21
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 22 of 94 PageID 22




90. “Documentation from your health care provider must be submitted to Alaska Airlines

   at least 72 hours before your flight. We recommend that you contact us at least one

   week before departure to start the exemption process.” Id.

91. ALLEGIANT POLICIES: Defendant Allegiant falsely represents that “federal law

   requires every person to wear a face covering that covers the nose and mouth at all

   times while traveling.” Pl. Ex. 117. Of course, the FTMM is not a “law” enacted by Con-

   gress; it is a series of orders and directives illegally and unconstitutionally issued by

   the Executive Branch. Also, the FTMM explicitly requires transportation providers to

   exempt customers with disabilities who can’t wear a mask.

92. Allegiant further misrepresents the FTMM by informing customers “Those with lim-

   ited mobility who are unable to remove a face covering without assistance are exempt

   from the requirement.” Id. But there are many other categories of exemptions under

   the FTMM.

93. “To request face mask exemptions. please email our Disabilities Team at ACAA@alle-

   giantair.com at least 10 days prior to the departure of the first flight on your itinerary.

   Please note, if your exemption is approved. a negative COVID test will be required

   within 3 days of each flight segment.” Id.

94. Allegiant makes it difficult for customers with disabilities to (illegally) request in ad-

   vance a mask exemption when booking their ticket. When I booked my flight May 31,

   a “Special Assistance” form came up. But there is no box to check for mask exemption;

   I had to write the words in a box under “Other Services Information.” It’s been two

   weeks but nobody from Allegiant has responded to my Special Assistance request.

95. DELTA POLICIES: Defendant Delta discriminates against those who can’t wear

   masks by flat-out telling them they “are strongly encouraged to reconsider


                                             22
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 23 of 94 PageID 23




   travel or should be prepared to complete a ‘Clearance-to-Fly’ process prior to depar-

   ture at the airport. If you are a customer with a disability who requires this exemption,

   please arrive early to complete the process during check-in to avoid missing your

   flight. This process can take over one hour.” Pl. Ex. 118 (emphasis added).

96. “Delta CEO Ed Bastian said Monday that the airline has now banned roughly 950 fly-

   ers who violated the airline’s requirement that flyers wear masks onboard. … Bans of

   passengers who violated mask rules are expected to last until mask requirements

   fade.” Pl. Ex. 125.

97. FRONTIER POLICIES: Defendant Frontier also illegally requires advance notice

   and a medical certificate, among other discriminatory rules: “At least 10 days prior to

   departure: Submit documentation from a licensed medical provider on professional

   letterhead stating the customer is a person with a disability who cannot wear a mask,

   or cannot safely wear a mask…” Pl. Ex. 119. This means a Frontier frequent flier would

   have to see his/her doctor before every trip on the airline. In other words, Frontier,

   like other airlines, refuses to grant passengers who have proven their disability a per-

   manent mask emption – meaning Frontier discriminates against disabled passengers

   on every single trip they take.

98. “Failure to provide 10 days' notice will result in denial of the request.” Id.

99. “Present evidence that the customer requesting a mask exemption does not have

   COVID-19 by providing a negative result from a SARS-CoV-2 viral test; the specimen

   for the test must have been collected no more than 3 days before the applicable flight.”

   Not only is this policy illegal discrimination, it does not logically exempt flyers who

   are fully vaccinated and/or naturally immune from COVID-19, presenting what’s been

   widely described as insane “pandemic theater.”


                                              23
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 24 of 94 PageID 24




100.   Flyers with disabilities must endure this torment on each segment of their journey.

   “These testing requirements apply to return travel.” Id.

101.   Like Defendant Allegiant, Frontier makes it difficult for passengers to seek mask

   exemptions. While booking my flight May 31, a screen came up for me to select if I

   need any “Special Services” – but there’s no box to check for mask exemption. Id.

102.   JETBLUE POLICIES: Defendant JetBlue, like Defendant Delta, blatantly dis-

   criminates against passengers with disabilities by telling them: “Customers with con-

   ditions that prevent them from wearing a mask should consider postponing travel.”

   Pl. Ex. 120.

103.   “Exemptions will be limited on board each flight and will require specific docu-

   mentation.” Id.

104.   I received an e-mail from JetBlue on June 13 regarding my upcoming June 16 flight

   from FLL to SLC. The airline explains the mask mandate, but fails to advise customers

   with disabilities that by law they may ask for an accommodation at the airport. Id.

105.   SPIRIT POLICIES: Defendant Spirit informs passengers it will view mask-ex-

   emption requests unfavorably and require illegal actions: “we allow limited exceptions

   for Guests who cannot wear or safely wear an appropriate face covering due to a disa-

   bility recognized by the Americans with Disabilities Act (ADA) who meet certain cri-

   teria. The ADA exemption is narrowly interpreted and will be vetted

   through a strict approval process.” Pl. Ex. 121.

106.   “Contact us through our Chat feature here or via WhatsApp at 855-728-3555 with

   the words ‘ADA face mask exemption’ 48 hours prior to scheduled departure to let us

   know you will be asking for an exemption on the day of your flight.” Id. Not only is

   requiring advance notice illegal discrimination, but Spirits also discriminates against


                                           24
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 25 of 94 PageID 25




   passengers who don’t use the app “WhatsApp” or have access to a computer for an

   online chat.

107.     “Arrive at the airport 3 hours prior to your flight’s scheduled departure since you

   may be screened by our medical experts.” Id.

108.     “Have your medical doctor or medical professional complete the Spirit ADA Face

   Covering Exemption Form or provide a letter from your medical doctor that must meet

   all of the following requirements:” Id. Each requirement listed by Spirit violates the

   ACAA’s regulatory provisions concerning when medical certificates may be de-

   manded.

109.     “Present a negative COVID-19 PCR or Antigen test result, taken within 24 hours

   prior to scheduled departure …” Id. This appears to be the most onerous illegal testing

   requirement of any of the defendants. Many Americans simply do not have access to

   rapid coronavirus testing, thus Spirit’s policy intends to totally ban all passengers with

   disabilities from flying.

110.     “Guests who have received the COVID-19 vaccine or tested positive for antibodies

   must still provide a negative viral test result as described above.” Id. Spirit has not

   explained the logic behind this absurd statement.

111.     “Spirit agents may contact our third-party medical professionals to determine if

   you’re fit to fly without a mask.” Id.

112.     “We may place you on a flight that has a lower number of Guests. You may be

   moved to the back of the aircraft.” Id.

113.     As with some of its codefendants, Spirit displayed a “Special Services” form when

   I booked my ticket May 31, but the form lacks any box to check for a mask exemption.

   Id.


                                             25
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 26 of 94 PageID 26




114.   CONGRESS HAS DECLINED NUMEROUS TIMES TO AMEND THE

   ACAA DURING THE PANDEMIC: Much of this case will turn on a novel question

   of law: When DOT fails its duty to enforce an act of Congress (the ACAA), does that

   create a private right of action in district court to seek airlines’ compliance with the

   act and its regulations?

115.   In considering congressional intent, this Court has to review actions Congress has

   taken during the COVID-19 pandemic. Airline mask policies – and especially their dis-

   criminatory refusal to follow the law in granting exemptions to those with disabilities

   – without any doubt goes against the express wishes of Congress. The Legislative

   Branch has explicitly failed to mandate masks in any setting. This shows clear, unam-

   biguous congressional intent.

116.   The federal legislative response to coronavirus has been enormous with 20 bills

   related to the COVID-19 pandemic enacted into law, eight bills having passed one

   chamber, and another 452 bills have been introduced. https://coronavirus.skop-

   oslabs.com (visited May 19, 2021). See also Pl. Ex. 113.

117.   But none of these new laws have waived the defendants’ requirement to not dis-

   criminate against passengers with disabilities, not does any provision change ACAA

   regulations that permit airlines to force only those passengers known to have a

   communicable disease from wearing a mask.

118.   None of these new laws authorize DOT to stop its obligation under the law to en-

   force the ACAA, however DOT has done so anyway.

119.   FTMM, PRESIDENTIAL ACTION: The day after taking office (Jan. 21, 2021),

   Defendant Biden issued “Executive Order Promoting COVID-19 Safety in Domestic &




                                            26
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 27 of 94 PageID 27




   International Travel.” E.O. 13998, 86 Fed. Reg. 7205 (Jan. 26, 2021). This executive

   order set in motion the FTMM issued by CDC, HHS, TSA, DHS, and DOT.

120.   FTMM, DHS ACTION: To carry out E.O. 13998, the Department of Homeland

   Security issued Determination 21-130 on Jan. 27, 2021: “Determination of a National

   Emergency Requiring Actions to Protect the Safety of Americans Using & Employed

   by the Transportation System.” Pl. Ex. 22.

121.   FTMM, CDC ACTION: Without providing public notice or soliciting comment,

   Defendant CDC – an agency within HHS – issued an Order “Requirement for Persons

   To Wear Masks While on Conveyances & at Transportation Hubs” on Feb. 1, 2020,

   effective immediately. 86 Fed. Reg. 8,025 (Feb. 3, 2021).

122.   “This Order exempts the following categories of persons: … A person with a

   disability who cannot wear a mask, or cannot safely wear a mask, be-

   cause of the disability as defined by the Americans with Disabilities Act …” Id. (em-

   phasis added).

123.   The CDC Order illegally states: “Operators of conveyances or transportation hubs

   may impose requirements, or conditions for carriage, on persons requesting an ex-

   emption from the requirement to wear a mask, including medical consultation by a

   third party, medical documentation by a licensed medical provider, and/or other in-

   formation as determined by the operator, as well as require evidence that the person

   does not have COVID–19 such as a negative result from a SARS–CoV–2 viral test or

   documentation of recovery from COVID–19. … Operators may further require that

   persons seeking exemption from the requirement to wear a mask request an ac-

   commodation in advance.” Id. (emphasis added).




                                           27
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 28 of 94 PageID 28




124.      CDC’s FTMM Order is in direct conflict with the ACAA (49 USC § 41705) and the

      regulations promulgated thereunder. For example, “May a carrier require a passenger

      with a disability to provide advance notice that he or she is traveling on a flight? As a

      carrier, you must not require a passenger with a disability to provide ad-

      vance notice of the fact that he or she is traveling on a flight.” 14 CFR §

      382.25 (emphasis added).

125.      CDC’s FTMM Order is also in gross noncompliance with numerous other regula-

      tions promulgated by Defendant DOT, who has thus far neglected its duty to enforce

      the ACAA. See 14 CFR Part 382 for an extensive list of ACAA requirements.

126.      On its website, Defendant CDC falsely claims that “Most people, including those

      with disabilities, can tolerate and safely wear a mask ...” Pl. Ex. 23.

127.      FTMM, TSA ACTION: Based on CDC’s questionable delegation of its authority,

      TSA issued three security directives and one emergency amendment Feb. 1, 2021, to

      transportation operators requiring them to vigorously enforce CDC’s FTMM. These

      four orders were effective until May 11, 2021.

128.      When TSA’s FTMM security directives and emergency amendment expired, the

      administration extended their effective date from May 12 to Sept. 13, 2021. These are

      the SD’s and EA currently in effect.2

129.      “Aircraft operators may impose requirements, or conditions of carriage, on per-

      sons requesting an exemption from the requirement to wear a mask, including medi-

      cal consultation by a third party, medical documentation by a licensed medical pro-




2   SD 1542-21-01A, SD 1544-21-02A, EA 1546-21-01A, and SD 1582/84-21-01A.


                                                 28
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 29 of 94 PageID 29




   vider, and/or other information as determined by the air craft operator, as well as re-

   quire evidence that the person does not have COVID-19 such as a negative result from

   a SAR-Co V-2 viral test or documentation of recovery from COVID-19.” TSA SD 1544-

   21-02A, Pl. Ex. 24. These requirements violate the ACAA.

130.   “Aircraft operators may also impose additional protective measures that improve

   the ability of a person eligible for exemption to maintain social distance (separation

   from others by 6 feet), such as scheduling travel at less crowded times or on less

   crowded conveyances, or seating or otherwise situating the individual in a less

   crowded section of the conveyance or airport. Aircraft operators may further

   require that persons seeking exemption from the requirement to wear a

   mask request an accommodation in advance.” Id. (emphasis added).

131.   TSA’s FTMM constitutes an illegal divergence from the ACAA (49 USC § 41705)

   and the regulations promulgated thereunder. For example, “May a carrier require a

   passenger with a disability to provide advance notice that he or she is traveling on a

   flight? As a carrier, you must not require a passenger with a disability to

   provide advance notice of the fact that he or she is traveling on a flight.”

   14 CFR § 382.25 (emphasis added).

132.   TSA’s FTMM violates numerous other regulations promulgated by Defendant

   DOT, who has thus far neglected its duty to enforce the ACAA during the pandemic.

133.   FTMM, DOT ACTIONS: DOT issued a lengthy “Frequently Asked Questions”

   bulletin about the FTMM. Pl. Ex. 25.

134.   “Additional requirements or conditions may be imposed that provide greater pub-

   lic health protection and are more restrictive than the requirements of the CDC Order,




                                           29
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 30 of 94 PageID 30




   including requirements for persons requesting an exemption from the mask require-

   ment, including medical consultation by a third party, medical documentation by a

   licensed medical provider, and/or other information as determined by the operator.”

   Id.

135.     DOT’s FTMM FAQ’s lack legal foundation under the ACAA (49 USC § 41705) and

   the regulations promulgated thereunder.

136.     DOT HAS FAILED TO ENFORCE THE ACAA & ITS OWN REGULA-

   TIONS: The Office of Aviation Consumer Protection (“OACP”), a unit within the Of-

   fice of the General Counsel of Defendant DOT, issued a Notice of Enforcement Policy

   Feb. 5, 2021, “Accommodation by Carriers of Persons with Disabilities Who Are Una-

   ble to Wear or Safely Wear Masks While on Commercial Aircraft” “to remind U.S. and

   foreign air carriers of their legal obligation to accommodate the needs of passengers

   with disabilities when developing procedures to implement the Federal mandate on

   the use of masks to mitigate the public health risks associated with the Coronavirus

   Disease 2019 (COVID-19).” Pl. Ex. 26.

137.     “OACP will exercise its prosecutorial discretion and provide airlines 45 days from

   the date of this notice to be in compliance with their obligation under the Air Carrier

   Access Act (“ACAA”) and the Department’s implementing regulation in 14 CFR Part

   382 (“Part 382”) to provide reasonable accommodations to persons with disabilities

   who are unable to wear or safely wear masks, so long as the airlines demonstrate that

   they began the process of compliance as soon as this notice was issued.” Id.

138.     The 45-day deadline was March 22, 2021. But there is no evidence DOT has taken

   any enforcement action against the seven airline defendants for violating the ACAA as

   these airlines continue to enforce their illegal discriminatory policies requiring, for


                                             30
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 31 of 94 PageID 31




   example, that passengers with a disability that prevents them from wearing a mask

   must submit a request in advance in violation of 14 CFR § 382.25.

139.     “[T]he ACAA and Part 382, which are enforced by OACP, require airlines to make

   reasonable accommodations, based on individualized assessments, for passengers

   with disabilities who are unable to wear or safely wear a mask due to their disability.”

   Id.

140.     “To ensure that only qualified persons under the exemptions would be able to

   travel without a mask, the CDC Order permits operators of transportation convey-

   ances, such as airlines, to impose requirements, or conditions for carriage, on persons

   requesting an exemption, including requiring a person seeking an exemption

   to request an accommodation in advance, submit to medical consultation by a

   third party, provide medical documentation by a licensed medical provider, and/or

   provide other information as determined by the operator. The CDC Order also permits

   operators to require protective measures, such as a negative result from a SARS-CoV-

   2 viral test or documentation of recovery from COVID-19 or seating or otherwise.” Id.

   (emphasis added).

141.     OACP’s Notice of Enforcement Policy did not advise airlines that the CDC’s Order

   allowing carriers to impose additional requirements is illegal (such as requesting a

   mask exemption in advance, submitting to a third-party medical consultation, sub-

   mitting a medical certificate, and requiring a negative COVID-19 test). Id.

142.     “As a carrier, you must not refuse to provide transportation to a passenger with a

   disability on the basis of his or her disability, except as specifically permitted by this

   part.” 14 CFR § 382.19(a).




                                             31
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 32 of 94 PageID 32




143.   “Except as provided in this section, you must not require a passenger with

   a disability to have a medical certificate as a condition for being pro-

   vided transportation.” 14 CFR § 382.23(a) (emphasis added).

144.   “You may also require a medical certificate for a passenger if he or she has a

   communicable disease or condition that could pose a direct threat to the

   health or safety of others on the flight.” 14 CFR § 382.23(c)(1) (emphasis

   added). This requirement does not include speculation that a person might have a

   communicable disease such as COVID-19; evidence is required that the passenger has

   a communicable disease, i.e. has tested positive for the coronavirus.

145.   Since airlines may not require a medical certificate for a passenger unless he/she

   has a communicable disease, they may also not require a third-party medical consul-

   tation. “As a carrier, you may require that a passenger with a medical certificate

   undergo additional medical review by you if there is a legitimate medical rea-

   son for believing that there has been a significant adverse change in the

   passenger’s condition since the issuance of the medical certificate …” 14 CFR §

   382.23(d) (emphasis added).

146.   No provision of the ACAA or its accompanying regulations promulgated by DOT

   permits airlines to require passengers submit a negative test for any communicable

   disease.

147.   In its Feb. 5 Notice of Enforcement Policy, OACP admitted it had failed to enforce

   the ACAA and its regulations in 2020 when many airlines banned all passengers with

   disabilities who could not wear a face covering: “Some carriers have adopted policies

   that expressly allow ‘no exceptions’ to the mask requirement other than for children

   under the age of two. OACP has received complaints from persons who assert they


                                           32
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 33 of 94 PageID 33




   have a disability that precludes their wearing a mask, and who contend that they were

   denied transport by an airline under a ‘no exceptions allowed’ mask policy.” Pl. Ex. 26.

148.   “The CDC and other medical authorities recognize that individuals with certain

   medical conditions may have trouble breathing or other difficulties such as being un-

   able to remove the mask without assistance if required to wear a mask that fits closely

   over the nose and mouth.” Id.

149.   “It would be a violation of the ACAA to have an exemption for children under 2 on

   the basis that children that age cannot wear or safely wear a mask and not to have an

   exemption for … individuals with disabilities who similarly cannot wear or safely wear

   a mask when there is no evidence that these individuals with disabilities would pose a

   greater health risk to others.” Id.

150.   “The ACAA prohibits U.S. and foreign air carriers from denying air transportation

   to or otherwise discriminating in the provision of air transportation against a person

   with a disability by reason of the disability. When a policy or practice adopted by a

   carrier has the effect of denying service to or otherwise discriminating against passen-

   gers because of their disabilities, the Department’s disability regulations in Part 382

   require the airline to modify the policy or practice as necessary to provide nondiscrim-

   inatory service to the passengers with disabilities …” Id.

151.   “Part 382 allows an airline to refuse to provide air transportation to an individual

   whom the airline determines presents a disability-related safety risk, provided that the

   airline can demonstrate that the individual would pose a ‘direct threat’ to the health

   or safety of others onboard the aircraft, and that a less restrictive option is not feasi-

   ble.” Id.




                                             33
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 34 of 94 PageID 34




152.   OACP illegally advised airlines that “In accordance with the CDC Order, as convey-

   ance operators, airlines are required to implement face mask policies that treat pas-

   sengers presumptively as potential carriers of the SARS-CoV-2 virus and,

   therefore, as presenting a potential threat to the health and safety of other passengers

   and the crew.” Id. This advice violates 14 CFR § 382.23(c)(1), which provides that an

   airline must have evidence that the passenger “has” a communicable disease, i.e. has

   tested positive for the coronavirus. A “presumptive” determination that every single

   airline passenger – even those who are fully vaccinated and/or naturally immune – is

   infected with COVID-19 is not only scientifically impossible, it goes against the plain

   language of 14 CFR § 382.23(c)(1).

153.   OACP wrongly informed airlines Feb. 5 that “both the CDC Order and Part 382

   permit airlines to require passengers to consult with the airline’s medical expert

   and/or to provide medical evaluation documentation from the passenger’s doctor suf-

   ficient to satisfy the airline that the passenger does, indeed, have a recognized medical

   condition precluding the wearing or safe wearing of a mask.” Pl. Ex. 26. See 14 CFR §

   382.23(a).

154.   OACP wrongly informed airlines that “Part 382, like the CDC Order, permits air-

   lines to require passengers with disabilities who are unable to wear masks to request

   an accommodation in advance.” See 14 CFR § 382.25.

155.   OACP wrongly informed airlines that they “may impose protective measures to re-

   duce or prevent the risk to other passengers. For example, airlines may require pro-

   tective measures, such as a negative result from a SARS-CoV-2 test, taken at the pas-

   senger’s own expense, during the days immediately prior to the scheduled flight.” Pl.




                                            34
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 35 of 94 PageID 35




   Ex. 26. As noted above, there is no provision of the ACAA or 14 CFR Part 382 that

   allows airlines to require a negative test to board a plane.

156.   “Airlines are expected to review their face mask policies immediately and to revise

   them as necessary to comply with the ACAA and Department’s disability regulation in

   Part 382.” Id. However, DOT has failed its duty to enforce the ACAA and its regula-

   tions, as evidenced by the seven defendants’ continuance of policies that violate Part

   382 more than four months after the DOT issued its faulty notice.

157.   Information provided to passengers by DOT contradicts OACP’s Feb. 5 Notice of

   Enforcement Policy. In a document “New Horizons: Information for the Air Traveler

   with a Disability,” DOT informs flyers that “Airlines may not require passen-

   gers with disabilities to provide advance notice of their intent to travel

   or of their disability …” Pl. Ex. 27 (emphasis added).

158.   “A medical certificate is a written statement from the passenger’s physician saying

   that the passenger is capable of completing the flight safely without requiring extraor-

   dinary medical care. A disability is not sufficient grounds for a carrier to request a

   medical certificate. Carriers shall not require passengers to present a med-

   ical certificate unless the person: … Has a communicable disease or in-

   fection that has been determined by federal public health authorities to

   be generally transmittable during flight.” Id. (emphasis added).

159.   “If a person who seeks passage has an infection or disease that would be trans-

   mittable during the normal course of a flight, and that has been deemed so by a

   federal public health authority knowledgeable about the disease or in-




                                            35
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 36 of 94 PageID 36




   fection, then the carrier may: … Impose on the person a condition or re-

   quirement not imposed on other passengers (e.g., wearing a mask).” Id.

   (emphasis added).

160.   DOT publishes a 190-page handbook “What Airline Employees, Airline Contrac-

   tors, & Air Travelers with Disabilities Need to Know About Access to Air Travel for

   Persons with Disabilities: A Guide to the Air Carrier Access Act (ACAA) and its imple-

   menting regulations, 14 CFR Part 382 (Part 382).” Relevant excerpts of this handbook

   are attached as Pl. Ex. 28.

161.   “In 1986, Congress passed the ACAA, which prohibits discrimination by U.S. air

   carriers against qualified individuals with disabilities. 49 U.S.C. 41705. In 1990, the

   Department of Transportation (DOT) issued part 382, the regulations defining the

   rights of passengers with disabilities and the obligations of U.S. air carriers under the

   ACAA.” Id.

162.   “In 2000, Congress required DOT to create a technical assistance manual to pro-

   vide guidance to individuals and entities with rights or responsibilities under the

   ACAA. This manual responds to that mandate.” Id.

163.   “May I ask an individual what his or her disability is? Only to determine if a pas-

   senger is entitled to a particular seating accommodation pursuant to section 382.38.

   Generally, you may not make inquiries about an individual’s disability

   or the nature or severity of the disability.” Id.

164.   “You must not refuse transportation to a passenger solely on the basis

   of a disability. [Sec. 382.31(a)].” Id. (emphasis added).




                                            36
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 37 of 94 PageID 37




165.   “You shall not require a passenger with a disability to travel with an at-

   tendant or to present a medical certificate, except in very limited circumstances.

   [Secs. 382.35(a) and 382.53(a)]” Id. (emphasis added).

166.   “You cannot require passengers with disabilities to provide advance

   notice of their intention to travel or of their disability except as provided

   below. [Sec. 382.33(a)].” Id. (emphasis added).

167.   “If you are faced with particular circumstances where you are required to make a

   determination as to whether a passenger with a communicable disease or infection

   poses a direct threat to the health or safety of others, you must make an individ-

   ualized assessment based on a reasonable judgment, relying on current medical

   knowledge or the best available objective evidence.” No presumptive judgment that

   every single person has a communicable disease or infection is permitted. Id. (empha-

   sis added).

168.   “If, in your estimation, a passenger with a communicable disease or infec-

   tion poses a direct threat to the health or safety of other passengers, you may … (iii)

   impose on that passenger a special condition or restriction (e.g., wearing a

   mask).” … [Sec. 382.51(b)(4)].” Id. (emphasis added).

169.   “Except under the circumstances described below, you must not require med-

   ical certification of a passenger with a disability as a condition for

   providing transportation. You may require a medical certificate only if the pas-

   senger with a disability is an individual who is traveling on a stretcher or in an incu-

   bator (where such service is offered); needs medical oxygen during the flight (where




                                            37
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 38 of 94 PageID 38




   such service is offered); or has a medical condition that causes the carrier to have rea-

   sonable doubt that the passenger can complete the flight safely without requiring ex-

   traordinary medical assistance during the flight. [Sec. 382.53 (a) and (b)].” Id.

170.   “In addition, if you determine that a passenger with a communicable disease

   or infection poses a direct threat to the health or safety risk of others, you may re-

   quire a medical certificate from the passenger. [Sec. 382.53(c)(1)].” Id. (emphasis

   added).

171.   “Generally, you must not refuse travel to, require a medical certificate from, or im-

   pose special conditions on a passenger with a communicable disease or infection.” Id.

172.   “Some Examples of Mental or Psychological Impairments [Sec. 382.5(a)(2)]: Men-

   tal retardation; Depression; Anxiety disorders …” Id. (emphasis added).

173.   “Discrimination is Prohibited: Management of carriers are required to ensure that

   the carrier … does not discriminate against qualified individuals with a disability by

   reason of such disability. [Sec. 382.7(a)(1)].” Id.

174.   “Carriers must not refuse to provide transportation to a passenger

   with a disability on the basis of his or her disability unless it is expressly

   permitted by the ACAA and part 382. [Sec. 382.31(a)].” Id. (emphasis added).

175.   CDC MASK GUIDELINES: After 14 months of conflicting and confusing advice

   on face coverings, CDC updated its guidance May 13, 2021: “vaccinated people don’t

   need masks in most places: … people who are fully vaccinated can stop wear-

   ing masks ....” Pl. Ex. 29. (emphasis added).

176.   Defendant CDC finally admitted “The science is clear: If you are fully vac-

   cinated, you are protected, and you can start doing the things that you

   stopped doing because of the pandemic …” Id. (emphasis added).


                                             38
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 39 of 94 PageID 39




177.   CDC’s May 13 “Interim Public Health Recommendations for Fully Vaccinated Peo-

   ple” states: “Fully vaccinated people can: Resume activities without wear-

   ing masks or physically distancing … Resume domestic travel and refrain from

   testing before or after travel or self-quarantine after travel...” Id. (emphasis

   added).

178.   CDC issued a color-coded chart showing that the fully vaccinated should not wear

   a mask in any listed situation. Pl. Ex. 30.

179.   “Currently authorized vaccines in the United States are highly effective at protect-

   ing vaccinated people against symptomatic and severe COVID-19. Additionally, a

   growing body of evidence suggests that fully vaccinated people are less likely to have

   asymptomatic infection or transmit SARS-CoV-2 to others.” Pl. Ex. 29.

180.   Airlines are continuing to enforce mask requirements not only in violation of the

   ACAA but in ignorance of the science showing that masks are totally ineffective

   measures when it comes to reducing COVID-19 infections and fatalities. The mask

   policies of the defendants also undermine public confidence in vaccines, as seen by a

   rapidly decreasing number of daily vaccine doses administered across the nation.

181.   “Guiding Principles for Fully Vaccinated People: Indoor and outdoor activities

   pose minimal risk to fully vaccinated people. Fully vaccinated people have a reduced

   risk of transmitting SARS-CoV-2 to unvaccinated people. … Risk of SARS-CoV-2

   infection is minimal for fully vaccinated people. The risk of SARS-CoV-2

   transmission from fully vaccinated people to unvaccinated people is also

   reduced. Therefore, fully vaccinated people can resume activities with-

   out wearing a mask … Fully vaccinated travelers are less likely to get and spread




                                             39
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 40 of 94 PageID 40




   SARS-CoV-2 and can now travel at low risk to themselves …” Pl. Ex. 29 (emphasis

   added).

182.   Despite all these strong statements that the vaccines are effective and the fully in-

   oculated don’t need to cover their faces, the airlines have given no rational explanation

   for their failure to get rid of their stringent mask rules that breach the ACAA.

183.   CDC “said additional data in the past few weeks has shown the effectiveness of the

   vaccines in the real world, the vaccines work against variants, and vaccinated people

   are unlikely to transmit the virus.” Pl. Ex. 31.

184.   DEFENDANTS IGNORED BETTER OPTIONS THAN IMPOSING UN-

   LAWFUL MASK MANDATES: The airlines have more effective tools at combat-

   ting COVID-19 spread than requiring their passengers be muzzled (and refusing to

   grant medical exemptions). However, for the most part, the defendants have not

   worked to implement these better procedures to reduce infections in the transporta-

   tion sector – especially as they effect the fully vaccinated and/or those who recovered

   from coronavirus and now have natural immunity. These passengers such as myself –

   more than half of Americans – pose no threat to others. Yet there’s no evidence that

   the airlines have sought the government’s cooperation in using existing federal proce-

   dures that actually target the sick.

185.   For example, in June 2007, HHS, CDC, and DHS developed a public-health Do Not

   Board (“DNB”) list, enabling domestic and international health officials to request that

   individuals with communicable diseases who meet specific criteria, including having

   a communicable disease that poses a public health threat to the traveling public, be

   restricted from boarding commercial aircraft arriving into, departing from, or travel-

   ing within the United States. CDC published a Notice six years ago concerning the


                                             40
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 41 of 94 PageID 41




   “Criteria for Requesting Federal Travel Restrictions for Public Health Purposes…” 18

   Fed. Reg. 16,400 (March 27, 2015). Pl. Ex. 32.

186.   There also exists a complimentary Public Health Border Lookout Record (“Look-

   out”) for individuals with communicable diseases that pose a public-health threat to

   travelers to restrict them from boarding commercial aircraft arriving into, departing

   from, or traveling within the United States. Id.

187.   Once an individual is placed on the DNB list, airlines are instructed not to issue a

   boarding pass to the individual for any flight. Individuals included on the DNB list are

   assigned a Lookout record that assists in ensuring that an individual placed on the

   DNB list is detected if he or she attempts to enter or depart the United States. Id.

188.   “Currently, HHS/CDC considers whether: (1) The individual is known or reasona-

   bly believed to be infectious or reasonably believed to have been exposed to a com-

   municable disease and may become infectious with a communicable disease that

   would be a public health threat should the individual be permitted to board a com-

   mercial aircraft or travel in a manner that would expose the public …” Id.

189.   TSA “has the authority to accept the services of, or otherwise cooperate with, other

   federal agencies including implementing the DNB list. … In administering the DNB

   list, TSA relies on CDC to make public health findings as the basis for its request.” Id.

190.   I have found no evidence that the airline defendants have worked in conjunction

   with the federal government to use the DNB list and Lookout system to stop people

   who have tested positive for COVID-19 from traveling during the time they are a dan-

   ger to spread the virus to others (typically considered to be two weeks).




                                            41
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 42 of 94 PageID 42




191.   “Disease is just a flight away. To protect America’s health, CDC partners with the

   Department of Homeland Security to prevent the spread of serious contagious dis-

   eases during travel. CDC uses a Do Not Board list to prevent travelers from boarding

   commercial airplanes if they are known or suspected to have a contagious disease that

   poses a threat to the public’s health. Sick travelers are also placed on a Lookout list so

   they will be detected if they attempt to enter the United States by land or sea. These

   tools can be used for anyone who poses a threat to the public’s health.” Pl. Ex. 33.

192.   If the defendants truly cared about preventing COVID-19 transmission on their

   planes, they would have worked with CDC, HHS, DHS, TSA, and other federal part-

   ners to use the DNB and Lookout systems. Instead, they illegally treat every single

   passenger as having the coronavirus and mandating they wear masks in defiance of

   the science that face coverings do nothing to prevent COVID-19 infections and deaths.

193.   “The criteria for adding people to the Do Not Board and Lookout lists are 1. Known

   or believed to be infectious with, or at risk for, a serious contagious disease that poses

   a public health threat to others during travel; and any of the following three: 1. not

   aware of diagnosis or not following public health recommendations, or 2. Likely to

   travel on a commercial flight involving the United States or travel internationally by

   any means; or 3. Need to issue travel restriction to respond to a public health outbreak

   or to help enforce a public health order.” Id.

194.   “Once public health authorities confirm a person is no longer contagious, the per-

   son is removed from the lists (typically within 24 hours). Also, CDC reviews the rec-

   ords of all persons on the lists every two weeks to determine whether they are eligible

   for removal.” Id.




                                             42
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 43 of 94 PageID 43




195.   Also, it appears Defendant Frontier is the only airline using a simple mitigation

   strategy that doesn’t discriminate against anyone who isn’t actually ill: “Frontier is the

   first U.S. airline to take passengers’ temperatures with a touchless thermometer be-

   fore boarding, and will block anyone with a temperature of 100.4 F or higher from

   flights.” Pl. Ex. 128.

196.   It’s a mystery why the other defendants don’t appear to be utilizing this simple

   measure to check for fevers (a key symptom of COVID-19) before check in or boarding.

197.   STATES WITHOUT MASK MANDATES SUFFERED FEWER DEATHS:

   Defendants’ reliance on mask mandates ignores the reality that the 10 states that never

   implemented a statewide mask mandate have 157 deaths attributed to COVID-19 per

   100,000 residents compared with the national average of 165. Whereas the 40 states

   that had a statewide mask requirement at some point during the pandemic have a

   death rate of 167. Pl. Ex. 34.

198.   DEFENDANTS’ MASK POLICIES HAVE CREATED CHAOS IN THE

   SKIES, ENDANGERING AVIATION SAFETY: In addition to the tens of millions

   of Americans who can’t safely obstruct their breathing because of a medical condition,

   tens of millions more Americans vehemently object to anyone ordering them to wear

   face masks. This is evidenced by the at least 2,500 incidents of unruly behavior aboard

   airplanes reported to FAA during the pandemic.

199.   Airlines continue to mandate masks in violation of the ACAA despite the fact they

   know such rules put airline passengers and flight crews in danger as some people vio-

   lently stand up for their right not to wear a mask. This is at odds with their legal “duty

   … to provide service with the highest possible degree of safety in the public interest …”

   to maintain their operating certificates. 49 USC § 44702(b)(1)(a).


                                             43
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 44 of 94 PageID 44




200. “Since Jan. 1, the Federal Aviation Administration has received about 2,500 re-

   ports of unruly behavior by passengers, including about 1,900 reports of passengers

   refusing to comply with a federal mandate that they wear masks on planes. The agency

   said that in the past it did not track reports of unruly passengers because the numbers

   had been fairly consistent over the years, but that it began receiving reports of a ‘sig-

   nificant increase’ in disruptive behavior starting in late 2020.” Pl. Ex. 35.

201.   “We have just never seen anything like this,” Sara Nelson, the international presi-

   dent of the Association of Flight Attendants, said during an online meeting with fed-

   eral aviation officials. “We’ve never seen it so bad.” Id.

202.   As a former commercial airline captain, FAA Administrator Steve Dickson said he

   knows that disruptive passengers can pose a safety risk. Id.

203.   All of the “unruly” behavior seen aboard airplanes when airlines try to enforce their

   illegal mask policies is explained by science: “Wearing masks, thus, entails a feeling of

   deprivation of freedom and loss of autonomy and self-determination, which can lead

   to suppressed anger and subconscious constant distraction, especially as the wearing

   of masks is mostly dictated and ordered by others. These perceived interferences of

   integrity, self-determination and autonomy, coupled with discomfort, often contrib-

   ute to substantial distraction and may ultimately be combined with the physiologically

   mask-related decline in psychomotoric abilities, reduced responsiveness, and an over-

   all impaired cognitive performance,” according to a study recently published in the

   International Journal of Environmental Research & Public Health. Pl. Ex. 36.




                                             44
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 45 of 94 PageID 45




204. Being forced to cover a person’s only two sources of oxygen – breathing is of course

   essential to maintaining life – “leads to misjudging situations as well as delayed, in-

   correct, and inappropriate behavior and a decline in the effectiveness of the mask

   wearer.” Id.

205.     “The use of masks for several hours often causes further detectable adverse effects

   such as headaches, local acne, mask-associated skin irritation, itching, sensations of

   heat and dampness, impairments, and discomfort predominantly affecting the head

   and face. However, the head and face are significant for well-being due to their large

   representation in the sensitive cerebral cortex (homunculus).” Id.

206. The defendants are negligently risking the health and welfare of their passengers

   and employees by continuing to require masks 15 months into the pandemic as U.S.

   infections, hospitalizations, and deaths plummet.

207.     The defendants’ conduct violates federal law requiring that airlines have a “duty …

   to provide service with the highest possible degree of safety in the public interest …”

   to maintain their operating certificates. 49 U.S. Code § 44702(b)(1)(a).

208.     “It is no secret that the threats flight attendants face each day have dramatically

   increased,” said a letter to union members from Julie Hedrick, president of the Asso-

   ciation of Professional Flight Attendants. “Every day, we are subjected to verbal and

   sometimes physical altercations, mainly centered around mask compliance.” Pl. Ex.

   37.

209. “Airlines and federal officials have noted an uptick in passenger misbehavior.

   Flight attendant union leaders have attributed much of the uptick in passengers refus-

   ing to wear masks …” Id.




                                             45
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 46 of 94 PageID 46




210.   “President Joe Biden made a federal face mask rule on planes one of his first exec-

   utive orders after he took office. But passenger misbehavior has continued throughout

   the year despite numerous fines against passengers proposed by the FAA.” Id.

211.   May 28, 2021: “Incidents of unruly behavior from airplane passengers has risen to

   an unprecedented level this year, union leader Sara Nelson told CNBC on Friday, the

   start of the Memorial Day holiday weekend. ‘This is an environment that we just have-

   n't seen before, and we can't wait for it to be over,’ the president of the Association of

   Flight Attendants-CWA said … She noted the role masks are playing in the surge…” Pl.

   Ex. 38.

212.   “[P]assengers have verbally abused and taunted flight attendants trying to enforce

   airline mask requirements … The displays of rule-bucking intransigence are described

   in more than 150 aviation safety reports filed with the federal government since the

   start of the pandemic …” Pl. Ex. 39.

213.   “A flight attendant reported being so busy seeking mask compliance that the em-

   ployee couldn’t safely reach a seat in time for landing. One airline captain, distracted

   by mask concerns, descended to the wrong altitude. The repeated talk of problem pas-

   sengers in Row 12 led the captain to mistakenly head toward 12,000 feet, not a higher

   altitude given by air traffic control to keep planes safely apart.” Id.

214.   But passengers are allowed by defendants to drop their masks to eat and sip bev-

   erages, negating all possible positive impacts of required muzzling. “When you start

   opening it up to eating, the whole thing kind of weakens,” Slovic said. Id.

215.   Carrying out mask rules also worsens the already strained position of flight attend-

   ants, who are frontline enforcers even as they keep their usual safety responsibilities,




                                             46
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 47 of 94 PageID 47




   experts said. “Flight attendants are dealing with mask compliance issues on every sin-

   gle flight they work right now,” said Taylor Garland, spokeswoman for the Association

   of Flight Attendants-CWA, noting that those efforts range from friendly reminders to

   facing passengers “actively challenging the flight attendants’ authority.” Id.

216.     SAFETY INCIDENTS ABOARD SOUTHWEST: “Two major airlines, Ameri-

   can and Southwest, have postponed plans to resume serving alcohol on flights in an

   effort to stop a surge of unruly and sometimes violent behavior by passengers who

   have shoved, struck, and yelled at flight attendants. Both airlines announced the poli-

   cies this week after the latest assault was captured on a widely watched video that

   showed a woman punching a flight attendant in the face on a Southwest Airlines flight

   from Sacramento to San Diego,” The New York Times reported May 29, 2021. Pl. Ex.

   35.

217.     “A Southwest Airlines flight attendant who lost two teeth after she was physically

   assaulted by a passenger on Sunday is among the more egregious examples of an un-

   settling increase in unruly and dangerous behavior on the part of air travelers. There

   were 477 passenger misconduct incidents on Southwest flights between April 8 and

   May 15 …” Pl. Ex. 47.

218.     “The Southwest Airlines flight attendant who got two of her teeth knocked out by

   a passenger was ‘very unprofessional’ and provoked the wild altercation, another flier

   said. The shocking incident unfolded just after a flight from Sacramento landed in San

   Diego on Sunday. It began when the unnamed flight attendant confronted passenger

   Vyvianna Quinonez, 28, and her other family members about putting their face masks

   back on …” Pl. Ex. 48.




                                             47
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 48 of 94 PageID 48




219.     “Southwest Airlines issued a statement on Friday citing the ‘recent uptick indus-

   trywide of incidents in-flight involving disruptive passengers’ as it announced that it

   had paused plans to resume serving alcohol on flights. … American Airlines an-

   nounced a similar policy on Saturday. It said that alcohol sales, which had been sus-

   pended in the main cabin since late March 2020, would remain suspended through

   Sept. 13, when a federal mandate requiring passengers to wear masks on airplanes,

   buses, and trains is set to expire.” Pl. Ex. 35.

220. A “male passenger aboard a Southwest Airlines flight from Chicago to Sacramento

   on Jan. 26 refused to comply with a flight attendant’s instructions to wear a mask over

   his nose and mouth. The man became combative and used offensive language when a

   second flight attendant told him he was required to wear a mask, according to the FAA,

   which said that the passenger hit one of the flight attendants with his bags when he

   was ordered to leave the plane.” Pl. Ex. 41.

221.     “This unprecedented number of incidents has reached an intolerable level, with

   passenger non-compliance events also becoming more aggressive in nature.” Pl. Ex.

   47.

222.     SAFETY INCIDENTS ABOARD ALASKA: A Colorado man is now facing fed-

   eral charges over an alleged mask dispute while taking a flight from Seattle to Denver

   this week. “According to the facts contained in the complaint, on March 9, 2021, Grier

   was a passenger onboard Alaska Airlines flight 1474 traveling from Seattle to Denver,”

   a release from the Department of Justice reads. “During the flight, Grier was asked

   eight to ten times to put on a face mask, as required by airline policy. Grier initially

   ignored the flight attendant, but then struck her arm.” Pl. Ex. 40.




                                              48
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 49 of 94 PageID 49




223.   A “flier on an Alaska Airlines plane preparing to fly from Bozeman, Mont., to Seat-

   tle who ignored repeated reminders to wear a mask, causing the plane to return to the

   gate, according to the FAA. The incidents of passengers being unruly — ignoring crew

   members’ instructions, fighting and refusing to wear a mask — have been surging, ac-

   cording to the FAA, even while the number of Americans flying on commercial planes

   remains about 40% below pre-pandemic levels.” Pl. Ex. 49.

224.   FAA “is warning air travelers about what it describes as a dramatic increase in un-

   ruly or dangerous behavior aboard passenger airplanes. … In Fort Lauderdale, Florida,

   for example, a fistfight broke out amid a dispute over mask-wearing. In Washington,

   D.C., a passenger was escorted off a flight after arguing with flight attendants over the

   mask rule. … In recent days, Alaska Airlines banned an Alaska state senator for refus-

   ing to comply with mask requirements…” Pl. Ex. 42.

225.   Angela Hagedorn, a former flight attendant with Alaska, tweeted that she recently

   resigned. “It has been an exhausting time for all the employees who are just trying to

   do their job according to their company’s policies," she said. “The constant arguing

   and pushback from guests, it’s ridiculous." Id.

226.   “What we have seen on our planes is flight attendants being physically assaulted,

   pushed, choked,” Nelson said. “These are some of the things that we have been dealing

   with,” she said, adding that the physical and verbal abuse that flight attendants have

   experienced this year has been “way off the charts” compared to the last 20 years. Id.

227.   “In January, a passenger on Alaska Airlines shoved a flight attendant who was

   walking down the aisle and documenting which passengers were wearing masks ...”

   Pl. Ex. 35.




                                            49
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 50 of 94 PageID 50




228.   SAFETY INCIDENTS ABOARD ALLEGIANT: “On an Allegiant Air flight in

   August, a passenger hit a flight attendant, yelled obscenities at him, and grabbed his

   phone as he described a mask-related dispute to the captain…” Id.

229.   “A man was removed from an Allegiant Air flight Monday morning to Punta Gorda,

   Florida, after allegedly asking a flight attendant to put a face mask on…” Pl. Ex. 41.

230.   “A woman is facing a $9,000 fine for continually refusing to wear a mask properly

   and cursing at flight attendants on a February 15 Allegiant Air flight from Ft. Lauder-

   dale, Florida, to Knoxville, Tennessee.” Id.

231.   “The unprecedented number of incidents has reached an intolerable level, with

   passenger noncompliance events also becoming more aggressive in nature.” Id.

232.   SAFETY INCIDENTS ABOARD DELTA: “A Delta Air Lines passenger is fac-

   ing a $27,500 fine for allegedly striking a flight attendant in the face in October. The

   Federal Aviation Administration on Friday announced the proposed civil penalty for

   an unnamed passenger traveling on a flight from Miami to Atlanta on Oct. 19. The FAA

   says the passenger, who has 30 days to respond, was traveling with another passenger

   who refused to wear a mask, fasten his seat belt, or put up the tray table. As a result,

   the flight returned to the gate, and the passengers were asked to get off the plane. The

   passenger facing the fine ignored the flight attendant's instructions to leave the plane,

   began swearing at the flight attendant, and then struck her under her left eye, the

   agency says.” Id.

233.   “The FAA adopted a stricter policy on unruly passenger behavior in January due

   to incidents involving Capitol riot participants and a steady stream of passengers re-

   fusing to comply with airline mask policies. Passengers will no longer get any warn-

   ings. At the time, the FAA said it had seen a ‘disturbing increase’ in incidents in which


                                            50
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 51 of 94 PageID 51




   passengers have disrupted flights with violent behavior or threats of violent behavior.”

   Id.

234.     “Four people are facing nearly $70,000 in civil fines for clashing with airline crews

   over mask requirements and other safety instructions on recent flights … The latest

   round of proposed fines, which passengers have 30 days to contest, came just days

   after the FAA said that it had received more than 1,300 unruly passenger reports from

   airlines since February.” Pl. Ex. 41.

235.     “The number of passengers who have been banned from the nation’s airlines con-

   tinues to rise. Delta Air Lines appears to lead all U.S. carriers by putting on its internal

   no-fly list about 1,200 passengers who refused to wear a mask or became unruly on a

   plane. It is followed by Frontier Airlines with more than 830, United Airlines with

   about 750, and Alaska Airlines with 542. American Airlines and Southwest Airlines

   declined to disclose how many passengers they have banned.” Pl. Ex. 49.

236.     SAFETY INCIDENTS ABOARD JETBLUE: “One of the passengers, a woman

   who was traveling from the Dominican Republic on a JetBlue flight bound for New

   York on Feb. 7, refused to comply with instructions to wear a mask aboard the plane,

   hurled an empty liquor bottle that almost hit another passenger, and threw food and

   shouted obscenities at flight attendants, according to the FAA. The woman grabbed

   the arm of a flight attendant and hurt her arm, and she struck the arm of another flight

   attendant twice and scratched that crew member’s hand, causing the flight to return

   to the Dominican Republic…” Pl. Ex. 41.

237.     “What’s causing these incidents?” she asked. “Overwhelmingly, it’s passengers who

   refuse to wear masks.” Id. Pl. Ex. 41.




                                              51
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 52 of 94 PageID 52




238.   A “female passenger failed multiple times to comply with flight attendants’ instruc-

   tions to wear a face mask and remain seated with her seatbelt fastened on a JetBlue

   Airlines flight from Boston to Puerto Rico on Dec. 27. ‘The passenger shoved a flight

   attendant multiple times in her chest/shoulder area, shouted obscenities at the flight

   attendant, and threatened to have her fired. As a result of the passenger’s behavior,

   the captain diverted the flight back to Boston,’ the FAA wrote. She faces a fine of

   $20,000.” Pl. Ex. 41.

239.   “Then, just days later on another JetBlue Airlines flight from New York to the Do-

   minican Republic, a male passenger failed multiple times to comply with flight attend-

   ants’ instructions to wear his facemask … ‘After flight attendants issued the passenger

   a ‘Notice to Cease Objectionable Behavior’ card, he shouted profanities at them,

   slammed overhead bins and became more and more uncooperative and agitated,’ the

   FAA wrote.” Id.

240. “Meanwhile, airlines have recently reported more than 500 cases involving unruly

   passengers since late December – most of which started with passengers refusing to

   wear a face mask.” Id.

241.   “The incident took place onboard a JetBlue aircraft as it flew holidaymakers to

   Cancun, Mexico, when it was forced to divert to Florida. … The aircraft was diverted

   to Florida because the passenger repeatedly removed his mask. … The flight attend-

   ants and the pilot made two announcements about the passenger saying that if he did-

   n't keep his mask on then they would have to make an emergency landing and get him

   off. … Passengers onboard the flight said they were on the ground in Florida for 90

   minutes.” Pl. Ex. 50.




                                            52
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 53 of 94 PageID 53




242.   “This past week a Family with 6 children were removed by JetBlue. A Brooklyn

   mother traveling with six children from Orlando to New York was kicked off a JetBlue

   flight on Wednesday because her 2-year-old would not wear a face mask…” Pl. Ex. 127.

243.   SAFETY INCIDENTS ABOARD SPIRIT: “A family was asked to leave a Spirit

   Airlines flight before takeoff from Orlando International Airport to Atlantic City, N.J.,

   after their 2-year-old child didn’t have a mask on while eating, according to videos of

   the confrontation. The videos, which started making the rounds on social media Mon-

   day afternoon, showed the young girl on her mother’s lap eating when a flight at-

   tendant, relaying a message from the pilot, said the girl had to have a mask on. The

   mother told the flight attendant the girl had just turned 2. Much like other airlines,

   Spirit requires passengers 2 and older wear masks except while eating, which the girl

   is doing. … All the passengers had to deplane and then re-board the plane with a new

   flight attendant crew …” Pl. Ex. 43.

244.   “Spirit Airlines said it removed a family of four from a flight because they refused

   to wear masks. Video of the incident shows the masked parents being told to leave as

   their maskless child eats … The Monday fight from Orlando, Florida, to Atlantic City,

   New Jersey, was ultimately delayed more than two hours after passengers were de-

   planed and the family was allowed to reboard the flight.” Pl. Ex. 44.

245.   FAA issued a press release Jan. 13, 2021: “FAA Administrator Steve Dickson today

   signed an order directing a stricter legal enforcement policy against unruly airline pas-

   sengers in the wake of recent, troubling incidents. The FAA has seen a disturbing in-

   crease in incidents where airline passengers have disrupted flights with threatening or

   violent behavior. These incidents have stemmed both from passengers’ refusals to




                                            53
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 54 of 94 PageID 54




   wear masks … This dangerous behavior can distract, disrupt, and threaten crewmem-

   bers’ safety functions.” Pl. Ex. 45.

246.     “On a Spirit Airlines flight on Monday from Orlando to New York, a family was

   kicked off when their two year old, who was eating yogurt, removed their mask. The

   mother of the two year old girl is seven months’ pregnant, and their other child – trav-

   eling with them – is special needs.” Pl. Ex. 46.

247.     “Numerous two year olds have been kicked off of flights when they had difficulty

   maintaining their masks. … we’ve even seen one airline remove an 18 month old over

   failure to wear a mask even though it’s not required (nor advisable, according to the

   CDC) and eating is considered a justifiable reason to temporarily remove a mask …”

   Id.

248.     DEFENDANTS HAVE UNLAWFULLY DISCRIMINATED AGAINST

   TENS OF THOUSANDS OF TRAVELERS WITH DISABILITIES: The defend-

   ants have a long track record during the pandemic of illegally banning passengers with

   disabilities who request face-mask exemptions, including children as young as three,

   in violation of the ACAA (49 USC § 41705) and its accompanying regulations (14 CFR

   § 382). There are thousands of media reports of ACAA violations by the defendants. I

   will highlight several of these below.

249.     “The Centers for Disease Control and Prevention (CDC) states that a person who

   has trouble breathing or is unconscious, incapacitated, or otherwise unable to remove

   the face mask without assistance should not wear a face mask … Additionally, people

   with post-traumatic stress disorder, severe anxiety, claustrophobia, autism, or cer-

   ebral palsy may have difficulty wearing a face mask.” Pl. Ex. 52 (emphasis added).




                                            54
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 55 of 94 PageID 55




250.   Defendants Southwest and Spirit, based on media reports, appear to be the worst

   offenders.

251.   DISCRIMINATION BY SOUTHWEST: “[A]merican Airlines and Southwest

   Airlines, two of the largest U.S. carriers, have announced that even medical exemp-

   tions won’t fly. On Wednesday, they unveiled new policies that require everyone over

   the age of 2 to don a mask or be denied boarding.” Pl. Ex. 126.

252.   “View from the Wing notes an internal Southwest Airlines document making this

   policy explicit: ‘Due to the Safety risk posed by someone not wearing a mask, we are

   not able to allow any other exemptions at this time, including those for disabilities or

   medical conditions. If a Customer cannot travel safely while wearing a

   mask, the Customer will be refused transportation.’” Pl. Ex. 129 (emphasis

   added).

253.   “If you determine that the passenger does pose a direct threat, you must select

   the least restrictive response from the point of view of the passenger … For example,

   you must not refuse transportation to the passenger if you can protect the

   health and safety of others by means short of a refusal.” 14 CFR § 382.19(c)(2) (em-

   phasis added).

254.   “Southwest stated that it would ‘temporarily refuse to transport any passenger who

   is unable to wear a mask even if the Customer has a verifiable medical condition that

   prevents them from wearing a mask.’ That’s 7 of the 10 largest U.S. airlines which have

   told disabled people with autism, asthma, cerebral palsy, claustrophobia, COPD,

   PTSD, severe anxiety, and other conditions that they are not welcome onboard an

   aircraft. It is the largest ban on disabled air travel since the Air Carrier

   Access Act became law in 1986.” Pl. Ex. 127 (emphasis added).


                                            55
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 56 of 94 PageID 56




255.   “The harshest Child and Toddler enforcement policies appear to be at Southwest

   and Jet Blue.” Id.

256.   “Southwest will temporarily refuse to transport any passenger who is unable to

   wear a mask even if the Customer has a verifiable medical condition that prevents

   them from wearing a mask.” Id.

257.   “That’s right. Effective July 27, 2020, on Southwest and July 29, 2020, on Ameri-

   can, all passengers aged two and older will be required to wear a mask. No exceptions.”

   Pl. Ex. 131.

258.   “A family boarding a San Jose-bound flight says they were forced to remove their

   special needs daughter from the airplane because she wasn’t wearing a mask. 15-year-

   old Mya was told she had to get off the Southwest Airlines plane before it departed

   Portland if she didn’t put on her mask.” Pl. Ex. 58.

259.   “‘She was really upset, crying, she was so excited for the ride and for the trip,’ said

   Tim Cleary. Her mother says they firmly believe in masks, and even though Mya will

   put it on, after a few minutes it feels constraining in a way most people can’t under-

   stand.” Id.

260. “Passenger Jennifer Clymer of Turlock saw it all. She was seated two rows ahead

   on the Southwest flight. ‘We were all very unhappy and thought it was very unfair that

   the family couldn’t take a trip just because an autistic child didn’t understand why she

   had to wear a mask,’ said Clymer. Mya and her mom had to get off the flight.” Id.

261.   “A Georgia family heading to New York said they were kicked off a Southwest Air-

   lines flight because their 2-year-old son with autism wouldn't wear a mask. … The

   couple said they've flown with their son, Elias, before but have never encountered this

   problem. The family of five was leaving Atlanta for a trip to New York.” Pl. Ex. 110.


                                             56
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 57 of 94 PageID 57




262.   “According to an advocacy group called Autism Speaks, it can be difficult for some

   on the autism spectrum to wear a mask. CDC guidelines state exemptions can be made

   for those with disabilities.” Id.

263.   “‘I forced it on him, fighting with him to put the mask over him, he ripped it right

   off and threw it on the floor,’ he said. The family was eventually asked to get off the

   plane, but Edwin Rios said he told them he would only do so if the family was able to

   get their checked bags back.” Id.

264.   “An Iowa family says they were prohibited from boarding a Southwest Airlines

   flight because their autistic son could not wear his face mask. Instead, the family said

   they were forced to rent a car and drive home to Des Moines from St. Louis. The family

   – parents Cody and Paige Petek and their two children – were waiting on a connecting

   flight in St. Louis after arriving from Florida, where they had been on vacation.” Pl.

   Ex. 60.

265.   “But their 5-year old non-verbal son has autism and a sensory processing disorder,

   making it difficult for him to wear a face mask. A fellow passenger on the flight, Dr.

   Vince Hassel, said other customers were lobbying to get the boy on board when the

   Southwest Airlines crew refused. ‘They weren't going to let the kid on the plane if he

   didn't put his mask on,’ Hassel said. ‘He just wasn't having it and throwing a fit. Just

   to watch this play out was absolutely horrible.’” As this unfolded, the family said their

   son had a seizure. Id.

266.   “TSA policy calls for people with disabilities who cannot wear a mask because of

   the disability are exempt from having to wear a mask. The Peteks' lawyer said he thinks

   Southwest Airlines violated the Americans with Disabilities Act.” Id.




                                            57
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 58 of 94 PageID 58




267.     “[O]n Aug. 10, the airline confirms, Southwest removed a family from one of its

   flights when a 3-year-old was unable to wear his mask on a flight from Midland, Tex.,

   to Houston. The child has autism and doesn’t like his face covered, the mother told

   Houston’s KPRC-TV, and she had a doctor’s note confirming as much. ‘He was

   screaming. He was throwing a fit. He was screaming ‘No, no, no!’ she told the news

   station. ‘I think there needs to be something in place for children or even adults with

   disabilities who can’t wear a mask. They should have some kind of exemption.’” Pl. Ex.

   61.

268.     In addition to Southwest, “Alaska, American, Frontier, JetBlue, United, and Spirit

   airlines all have similar policies in place, requiring face coverings for travelers over the

   age of 2 without mention of any exceptions for medical conditions or disabilities.” Id.

269.     DISCRIMINATION BY ALASKA: “Alaska Airlines banned medical exemp-

   tions in August [2020].” Pl. Ex. 130.

270.     “If you are unable to wear a mask throughout the airport and for the duration of

   your flight for any reason, you will not be able to fly with us.” Pl. Ex. 132.

271.     DISCRIMINATION BY ALLEGIANT: “Only children under the age of 2 are

   exempt from wearing a face covering. Customers who are not able to wear a face cov-

   ering will not be permitted to travel.” Id.

272.     DISCRIMINATION BY FRONTIER: “We require both passengers and em-

   ployees to wear a face-covering over nose and mouth throughout the Frontier travel

   experience including ticket counters, gate areas, baggage claim, and onboard all

   flights. The only exception is for children under the age of 2.” Id.




                                             58
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 59 of 94 PageID 59




273.   DISCRIMINATION BY JETBLUE: “Customers with conditions that prevent

   them from wearing a face covering should postpone travel until this temporary re-

   quirement is no longer in place.” Pl. Ex. 127.

274.   “This leaves the ADA Disabled customers who are traveling for medical treatments

   or surgeries to out of state specialized medical procedures at a great disadvantage. The

   numbers of Cancer Deaths has skyrocketed globally since these new rules went into

   place. This is mainly attributed to these patients not having access to their Cancer

   Screenings and Cancer Treatments.” Id.

275.   DISCRIMINATION BY SPIRIT: “Any other Guest who is unable to wear an

   appropriate face covering for any reason, including medical, will not be permitted to

   travel with us at this time.” Pl. Ex. 132.

276.   “A 4-year-old boy with nonverbal autism has been kicked off a flight for not wear-

   ing a face mask. Callie Kimball and her husband said that they and their son, Carter,

   were removed from a Spirit Airlines flight from Las Vegas to their home city of Little

   Rock on Monday morning, despite showing staff a doctor's note stating that he's ex-

   empt from wearing a face-covering.” Pl. Ex. 56.

277.   “A Chicago family says their 3-year-old boy with autism has been banned from an

   airline since he would not wear a mask. The family says Spirit Airlines kicked them off

   the flight … It all started over her autistic son not being able to keep a mask on for the

   4-hour flight.” Pl. Ex. 57.

278.   “Zana, her son, and two other family members took the 1,700 mile trek to visit

   family when it was time to return on Spirit. ‘On the way back, she stopped us. She said

   if he doesn’t wear a mask he can’t get on the plane. I’m like well he’s autistic and we

   didn’t have this problem coming up here,’ Zana said.” Id.


                                                59
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 60 of 94 PageID 60




279.   “Spirit released a statement, saying they require face covering during the entire

   flight. The only exceptions are children under 2. Travelers unable to wear them

   for any reason, including medical, won’t be able to fly Spirit.” Id. (empha-

   sis added).

280. “Days later, letters arrived in the mail, one to Zana’s sister and another addressed

   to 3-year-old Cebastian, banning the toddler from flying Spirit for non-compliance of

   the airline’s face covering policy. In 2 years, he can write a letter explaining why the

   carrier should reconsider.” Id.

281.   “A family of Spirit Airlines flyers are accusing the airline of discrimination, after a

   flight attendant asked the group to leave when a child was not wearing a face covering

   prior to departure” from Orlando (MCO) to Atlantic City (ACY). “In fact, the child was

   not wearing a face mask, as she was eating when the attendant approached. Other

   flyers said they were not uncomfortable with the context… The entire flight was de-

   planed, and a supervisor in Orlando made the decision to allow the family to continue

   on the flight.” Pl. Ex. 123.

282.   “This incident is the second time in less than 30 days that the Florida-based ultra-

   low-cost-carrier stood accused of unfairly removing a child from a flight. In March

   2021, another family said they were asked to leave a Spirit flight because their non-

   verbal Autistic son could not wear a face mask, despite having a doctor’s note confirm-

   ing the condition.” Id.

283.   “An Arkansas family is crying foul after their four-year-old son, who's non-verbal

   with autism, was removed from a Spirit Airlines flight because he wasn't wearing a




                                             60
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 61 of 94 PageID 61




   mask ... Callie Kimball claims that Carter ‘had a medical note from his physician stat-

   ing that he's exempt from wearing masks because whenever he wears a mask he holds

   his breath or he starts freaking out and he will harm himself.’” Pl. Ex. 53.

284.   Spirit admitted it violated the ACAA: “Our existing policy does not provide for

   medical exemptions, regardless of diagnosis." Id.

285.   DOT HASN’T SANCTIONED THESE CARRIERS FOR THEIR ILLEGAL

   DISCRIMINATION: I’ve found no evidence that DOT has penalized these air carri-

   ers for violating the ACAA by discriminating against so many Americans with disabil-

   ities. As a result of DOT’s refusal to obey its statutory duty to enforce the ACAA, tens

   of millions of Americans have been barred from flying.

286.   DOT has told the defendant airlines they must accommodate passengers who are

   unable to tolerate wearing a face mask, however there is no evidence that DOT has

   actually initiated any civil enforcement proceedings against any air carrier.

287.   “Masks or Cloth Face Covering: Recommendation: Everyone should correctly wear

   a mask or cloth face covering over their nose and mouth at all times in the passenger

   air transportation system (excluding children under age 2, or anyone who has a

   medical condition that causes trouble breathing …,” according to a July 2020

   report issued by DOT, DHS, and HHS. Pl. Ex. 54 (emphasis added).

288. “Reasonable accommodations should be made for persons with disabilities or ail-

   ments who cannot wear masks … Accommodations for persons with disabilities or ail-

   ments who cannot wear cloth face coverings should be considered on a case-by-case

   basis.” Id.




                                            61
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 62 of 94 PageID 62




289.   Many airlines, including several of the defendants, starting in Summer 2020,

   banned all passengers who could not wear a face covering for any reason, in clear vio-

   lation of the ACAA. DOT issued updated guidance in December 2020, stressing a key

   point: “Mask Use, specifically the need to accommodate those who cannot

   wear masks.” Pl. Ex. 55. But again, there is no evidence I have located that DOT’s

   OACP has fined any airline who banned customers with disabilities from flying, show-

   ing how DOT has failed its statutory duty to enforce the ACAA.

290. “Masks Recommendation: Everyone should wear a mask per CDC guidance, over

   their nose and mouth, at all times in the passenger air transportation system (exclud-

   ing children under age 2, or anyone who has a medical condition for which

   wearing a mask is contraindicated … Reasonable accommodations

   should be made for persons with disabilities or ailments who cannot

   wear masks.” Id. (emphasis added).

291.   “Under the Air Carrier Access Act, U.S. and foreign air carriers have legal

   obligations to accommodate the needs of passengers with disabilities

   when the airlines develop and implement policies requiring the use of

   masks to mitigate the public health risks associated with COVID-19.” Id. (emphasis

   added).

292.   “The Air Carrier Access Act and its implementing regulations in 14 CFR Part 382

   require airlines to ensure that their mask policies provide for reasonable accommoda-

   tions, based on individualized assessments, for passengers with disabilities who are

   unable to wear a face covering for medical reasons. The Office of Aviation Consumer

   Protection within the Department of Transportation and the Office of Civil Rights in




                                           62
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 63 of 94 PageID 63




   the Federal Aviation Administration enforce aspects of these requirements within

   their jurisdiction.” Id

293.   “People who are deaf or hard of hearing – or those who care for or interact with a

   person who is hearing impaired – may be unable to wear cloth face coverings if they

   rely on lipreading to communicate. Some people, such as people with intellectual and

   developmental disabilities, mental health conditions, or other sensory sensitivities,

   may have challenges wearing a cloth face covering.” Pl. Ex. 62.

294.   “Individuals with asthma, chronic obstructive pulmonary disease (COPD), or other

   respiratory disabilities may not be able to wear a face mask because of difficulty in or

   impaired breathing. People with respiratory disabilities should consult their own med-

   ical professional for advice about using face masks.” Id.

295.   “Some people with autism are sensitive to touch and texture. Covering the nose

   and mouth with fabric can cause sensory overload, feelings of panic, and extreme anx-

   iety.” Id.

296.   DEFENDANTS IGNORE THE MASSIVE EVIDENCE SHOWING MASKS

   HAVE PROVEN TO BE TOTALLY INEFFECTIVE IN REDUCING COVID-19

   SPREAD: Despite what the defendants and federal government tell us, numerous

   scientific and medical studies document how masks are totally ineffective in reducing

   COVID-19 infections, hospitalizations, and deaths. Ignoring the science means the de-

   fendants have harmed their passengers in violation of their legal “duty … to provide

   service with the highest possible degree of safety in the public interest …” to maintain

   their operating certificates. 49 USC § 44702(b)(1)(a).

297.   A study released May 25, 2021, by the University of Louisville found mask man-

   dates didn't help slow COVID-19 transmission: “Randomized control trials have not


                                            63
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 64 of 94 PageID 64




   clearly demonstrated mask efficacy against respiratory viruses, and observational

   studies conflict on whether mask use predicts lower infection rates. … Case growth

   was not significantly different between mandate and non-mandate states at low or

   high transmission rates, and surges were equivocal.” Pl. Ex. 63.

298.   “In summary, mask mandates and use were poor predictors of COVID-

   19 spread in US states. Case growth was independent of mandates at low and high

   rates of community spread, and mask use did not predict case growth during the Sum-

   mer or Fall-Winter waves.” … The research suggests that mandating mask usage didn't

   turn out to be the magic bullet that many hoped it might be. Id. (emphasis added)

299.   Mask manufacturers themselves admit their products are ineffective in preventing

   COVID-19 infection. Just read the fine print on the boxes of masks you can purchase

   at Costco this month.

300. Two of the mask boxes contain this disclaimer: “Not for medical use. Intended for

   single use only – discard after use. This general use mask cannot eliminate the risk of

   contracting an infectious disease.” Pl. Ex. 64.

301.   Another brand’s box contains this disclaimer: “These masks are not personal pro-

   tective equipment and are not intended as replacements or substitutes for personal

   protective equipment. These products are not intended for medical use or to

   prevent any disease or illness. Each mask is intended for single use only – dis-

   card immediately after use.” Pl. Ex. 65 (emphasis added).

302.   “Cloth masks, while comforting to some, should not be implied to provide anything

   but marginal (at best) protection to this ‘epidemic.’ When referring to virus particles

   that can spread via droplets it is fairly apparent that cloth masks do little to nothing

   for protection (except [peace] of mind). Ex. 66.


                                            64
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 65 of 94 PageID 65




303.   “Wearing a cloth mask may not shield the user from coronavirus because too many

   infected droplets can slip through … Scientists at New Mexico State University … stud-

   ied five types of face coverings including cloth masks and surgical grade N95 masks.

   … Some think the masks may also help to ‘train’ people not to touch their faces, while

   others argue that the unfamiliar garment will just make people do it more, actually

   raising infection risks.” Pl. Ex. 67.

304.   Masks can’t be worn while transportation passengers are eating and drinking,

   thereby eliminating any claimed effectiveness they might have in reducing virus trans-

   mission from infected travelers.

305.   “Masks are not an effective way of protection from the new coronavirus, only N95

   are, and masks have disclaimers saying they cannot prevent someone from acquiring

   the new coronavirus,” according to an article published in Medical News Today. Pl.

   Ex. 68.

306.   “The study found that cloth mask wearers had higher rates of infection than even

   the standard practice control group of health workers, and the filtration provided by

   cloth masks was poor compared to surgical masks. At the time of the study, there had

   been very little work done in this space, and so little thought into how to improve the

   protective value of the cloth masks. Until now, most guidelines on PPE did not even

   mention cloth masks…” Pl. Ex. 69.

307.   One of the first studies in the world to conclude that face masks don’t reduce

   COVID-19 infections was published in November 2020 by Danish scientists in Annals

   of Internal Medicine. The study divided thousands of Danish into groups of

   maskwearers and nonmaskwearers. “4,862 completed the study. Infection with SARS-

   CoV-2 occurred in 42 participants [wearing] masks (1.8%) and 53 control participants


                                           65
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 66 of 94 PageID 66




   [who did not cover their faces] (2.1%). The between-group difference was 0.3 percent-

   age point … … the difference observed was not statistically significant …”

   Pl. Ex. 70 (emphasis added).

308.   “When it comes to masks, it appears there is still little good evidence they prevent

   the spread of airborne diseases. … overall, there is a troubling lack of robust

   evidence on face masks and Covid-19.” Pl. Ex. 71.

309.   “[N]ow that we have properly rigorous scientific research we can rely on, the evi-

   dence shows that wearing masks in the community does not signifi-

   cantly reduce the rates of infection.” Id. (emphasis added).

310.   A study in South Korea determined: “Whether face masks worn by patients with

   coronavirus disease 2019 (COVID-19) prevent contamination of the environment is

   uncertain.” Pl. Ex. 72.

311.   “In conclusion, both surgical and cotton masks seem to be ineffective in

   preventing the dissemination of SARS–CoV-2 from the coughs of patients

   with COVID-19 to the environment and external mask surface.” Id. (emphasis

   added).

312.   “Upon our critical review of the available literature, we found only weak evidence

   for wearing a face mask as an efficient hygienic tool to prevent the spread of a viral

   infection,” according to a study published in the European Journal of Medical Re-

   search. Pl. Ex. 73.

313.   “In controlled laboratory situations, face masks appear to do a good job of reduc-

   ing the spread of coronavirus (at least in hamsters) and other respiratory viruses.

   However, evidence shows maskwearing policies seem to have had much less impact

   on the community spread of COVID-19. Why this gap between the effectiveness in the


                                            66
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 67 of 94 PageID 67




   lab and the effectiveness seen in the community? The real world is more complex than

   a controlled laboratory situation.” Pl. Ex. 74.

314.   “CDC has admitted face masks do little to prevent the spread of COVID-19 amid

   mounting pressure to lift mask mandates across the U.S. In a new study, the CDC

   found face masks had a negligible impact on coronavirus numbers that didn't exceed

   statistical margins of error.” Pl. Ex. 75.

315.   “It is not clear however, what the scientific and clinical basis for wearing face-

   masks as protective strategy, given the fact that facemasks restrict breathing, causing

   hypoxemia and hypercapnia, and increase the risk for respiratory complications, self-

   contamination, and exacerbation of existing chronic conditions,” according to a paper

   published by the National Institutes of Health (“NIH”), a part of HHS. Pl. Ex. 76. NIH

   describes itself as “the nation’s medical research agency – making important discov-

   eries that improve health and save lives.”

316.   “Where others say the science is settled, our analysis shows that is not

   the case. We break down the most widely referenced studies on masking policies so

   you can see for yourself what the data really says. We should also point out that it is

   unscientific to claim that the science is settled. Science is always a work-in-

   progress and we should never make the false claim that a scientific theory is settled as

   fact.” Pl. Ex. 77 (emphasis added).

317.   “In France, homemade masks and some shop-bought cloth masks have now been

   banned … French health minister Olivier Veran announced on 22 January that people

   in France should no longer wear homemade masks or certain industrially made fabric

   masks…,” according to an article published in the British Medical Journal (“BMJ”), a




                                                67
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 68 of 94 PageID 68




   weekly published by the British Medical Association. Pl. Ex. 78. The BMJ is one of the

   world's oldest medical journals.

318.   “COVID-19 is as politically-charged as it is infectious. Early in the COVID-19 pan-

   demic, the WHO, the CDC, and NIH’s Dr. Anthony Fauci discouraged wearing masks

   as not useful for non-health care workers. Now they recommend wearing cloth face

   coverings in public settings where other social distancing measures are hard to do

   (e.g., grocery stores and pharmacies). The recommendation was published

   without a single scientific paper or other information provided to sup-

   port that cloth masks actually provide any respiratory protection,” ac-

   cording to the Association of American Physicians & Surgeons. Pl. Ex. 79 (emphasis

   added).

319.   “Conclusion: Wearing masks (other than N95) will not be effective at

   preventing SARS-CoV-2 transmission, whether worn as source control or as

   PPE.” Id. (emphasis added).

320.   “In a recent report in Emerging Infectious Diseases, the U.S. Centers for Disease

   Control & Prevention (CDC) suggests what experts have stated all along: There is no

   conclusive evidence that cloth masks protects users from coronavirus, especially since

   most people do not use them correctly and do not keep them clean.” Pl. Ex. 80.

321.   “To our knowledge, only 1 randomized controlled trial has been conducted to ex-

   amine the efficacy of cloth masks in healthcare settings, and the results do not favor

   use of cloth masks. … There is increasing evidence that cloth masks not only

   may be ineffective against stopping coronavirus transmission, but that

   they may actually increase the spread of the virus, as well as worsening

   other health conditions.” Id. (emphasis added).


                                           68
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 69 of 94 PageID 69




322.   The American College of Physicians published an examination of COVID-19 trans-

   mission in a cohort study of 3,410 close contacts of 391 index cases of COVID-19 in

   Guangzhou, China. Pl. Ex. 81.

323.   “Secondary infections acquired while using public transportation

   were rare; in contrast, 1 in 10 household contacts was found to be infected. … In

   addition, we found that the risk for transmission via public transportation

   or health care settings was low.” Id.

324.   “[T]here does not appear to be much current (i.e. from 2019-2020) medical evi-

   dence that supports the effectiveness of face masks specifically vs Covid-19. … Key

   Point: ‘To our knowledge, only 1 randomized controlled trial has been conducted to

   examine the efficacy of cloth masks in healthcare settings, and the results do NOT

   favor use of cloth masks.’” Pl. Ex. 82 (emphasis added).

325.   “Although there is a dearth of medical evidence that supports the use of face masks

   specifically vs Coronavirus, there IS a growing body of scientific data that

   indicates face masks do NOT work to stop the spread of Covid-19.” Id. (em-

   phasis added).

326.   “Multiple medical authorities, including the World Health Organization, the CDC,

   and the New England Journal of Medicine have all acknowledged that there is no sci-

   entific justification for normal, healthy people to be wearing masks. Prolonged

   mask wearing actually increases the risk of disease to the wearer.” Id.

   (emphasis added).

327.   “The question on whether to wear a face mask or not during the Covid-19 pandemic

   remains emotional and contentious. … Importantly, the evidence just is and was

   not there to support mask use for asymptomatic people to stop viral


                                           69
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 70 of 94 PageID 70




   spread during a pandemic. While the evidence may seem conflicted, the evidence

   (including the peer-reviewed evidence) actually does not support its use and leans

   heavily toward masks having no significant impact in stopping spread

   of the COVID virus. In fact, it is not unreasonable at this time to conclude that sur-

   gical and cloth masks, used as they currently are, have absolutely no impact on con-

   trolling the transmission of Covid-19 virus, and current evidence implies that

   face masks can be actually harmful.” Pl. Ex. 83 (emphasis added).

328.   “[M]asking is truly an ineffectual way to manage pandemic-related spread of viral

   disease. As Kolstoe stated, it has become less about the science and more

   about politics and a symbol of solidarity. Our view is that masks as they

   are worn now, and the masks that are in use, offer zero protection.” Id.

   (emphasis added).

329.   “Masking drives fear in the population and a perennial sense of ‘illness’ that is crip-

   pling. As stated eloquently by Weiss, ‘Our universal use of unscientific face

   coverings is therefore closer to medieval superstition than it is to science,

   but many powerful institutions have too much political capital invested in the mask

   narrative at this point, so the dogma is perpetuated.’” Id. (emphasis added).

330.   “[T]he data supporting the effectiveness of a cloth mask or face covering are very

   limited. We do, however, have data from laboratory studies that indicate cloth masks

   or face coverings offer very low filter collection efficiency for the smaller inhalable par-

   ticles we believe are largely responsible for transmission, particularly from pre- or

   asymptomatic individuals who are not coughing or sneezing.” Pl. Ex. 84.

331.   “During the influenza pandemic of 1918, officials often advised Americans to wear

   face masks in public,” The Washington Post reported. However, that flu “killed at least


                                             70
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 71 of 94 PageID 71




   675,000 Americans. … The masks worn by millions were useless as designed and could

   not prevent influenza …” Pl. Ex. 133.

332.   “The history of modern times shows that already in the influenza pandemics of

   1918-1919, 1957-58, 1968, 2002, in SARS 2004–2005, as well as with the influenza in

   2009, masks in everyday use could not achieve the hoped-for success in

   the fight against viral infection scenarios.” Pl. Ex. 36 (emphasis added).

333.   Defendant CDC admitted in its Emerging Infectious Diseases May 2020 publica-

   tion that “Although mechanistic studies support the potential effect of hand hygiene

   or face masks, evidence from 14 randomized controlled trials of these measures did

   not support a substantial effect on transmission of laboratory-confirmed influenza. …

   The effect of hand hygiene combined with face masks on laboratory-confirmed influ-

   enza was not statistically significant…” Pl. Ex. 86.

334.   “Overall, the available evidence is inconclusive about the degree to which home-

   made fabric masks may suppress the spread of infection from the wearer to others,”

   according to an article published in The National Academies Press. Pl. Ex. 86.

335.   “Moisture saturation is inevitable with fabrics available in most homes. Moreover,

   moisture can trap the virus and become a potential contamination

   source for others after a mask is removed.” Id. (emphasis added).

336.   “No RCT study with verified outcome shows a benefit for HCW [healthcare work-

   ers] or community members in households to wearing a mask or respirator. There is

   no such study. There are no exceptions. Likewise, no study exists that shows a benefit

   from a broad policy to wear masks in public …” Pl. Ex. 87.

337.   “[I]f anything gets through (and it always does, irrespective of the mask), then you

   are going to be infected. Masks cannot possibly work. It is not surprising, therefore,


                                            71
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 72 of 94 PageID 72




   that no bias-free study has ever found a benefit from wearing a mask …”

   Id. (emphasis added).

338.   The University of Colorado School of Medicine published an article in the Janu-

   ary/February 2021 edition of Annals of Family Medicine concluding: “Cloth masks

   lack evidence for adequate protection of health care clinicians against respiratory viral

   infections. The CDC notes that cloth masks are not considered PPE [personal protec-

   tive equipment] and that their capability to protect health care clinicians is not cur-

   rently known. The CDC does not offer information regarding the degree of protection

   a cloth mask might provide compared to a medical mask. In addition, there is no rec-

   ommendation for what the best design of a cloth mask might be in the face of a short-

   age of PPE.” Pl. Ex. 88.

339.   “Does the CDC really think that masks prevent the wearer from getting COVID, or

   from spreading it to others? The CDC admits that the scientific evidence is mixed, as

   their most recent report glosses over many unanswered scientific questions. But even

   if it were clear – or clear enough – as a scientific matter that masks properly used

   could reduce transmission, it is a leap to conclude that a governmental man-

   date to wear masks will do more good than harm, even as a strictly biological

   or epidemiological matter.” Pl. Ex. 89 (emphasis added).

340.   “We think that inclusion of such evidence on the failures of masks mandates glob-

   ally and states within the US would have made for more balanced, comprehensive, and

   fully-informed reporting. … mask mandates have a poor track record insofar

   as fighting this pandemic.” Id. (emphasis added).

341.   “Transmission of COVID-19 in 282 clusters in Catalonia, Spain: a Cohort Study,”

   published Feb. 2, 2021, in Lancet Infectious Diseases, “observed no association


                                            72
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 73 of 94 PageID 73




   of risk of transmission with reported mask usage by contacts …” Pl. Ex. 90.

   (emphasis added).

342.   “Very little good quality research exists on the use of cloth masks, especially in

   non-medical settings,” according to a study published in BMJ. “One randomized con-

   trolled clinical trial of cloth masks, published in BMJ Open in 2015, compared their

   effectiveness with that of medical masks worn by hospital healthcare workers. The

   study, involving the industry partner 3M (which makes medical masks), reported that

   healthcare workers ‘should not use cloth masks as protection against respiratory in-

   fection. Cloth masks resulted in significantly higher rates of infection than medical

   masks, and also performed worse than the control arm.’” Pl. Ex. 91.

343.   “The evidence is not sufficiently strong to support widespread use of

   facemasks as a protective measure against covid-19.” Id. (emphasis added).

344.   “At the very end of 2020, the WHO updated their guidelines, noting that any kind

   of mask was ineffective if the wearer come into close contact with someone for 15

   minutes or more. … A mask alone, even when it is used correctly, is insufficient to

   provide adequate protection or source control.” Pl. Ex. 92.

345.   “In September of 2020, the CDC reported that 85% of COVID-19 cases in

   July were people who often or always wear masks.” Id.

346.   “Anders Tegnell, chief epidemiologist at Sweden’s Public Health Agency, stated

   that evidence about the effectiveness of face mask use was ‘astonishingly weak.’” Pl.

   Ex. 93.

347.   “The World Health Organization admits there is no scientific medical reason for

   any healthy person to wear a mask outside of a hospital. … If you do not have any

   respiratory symptoms, such as fever, cough, or runny nose, you do not need to wear a


                                           73
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 74 of 94 PageID 74




   medical mask. When used alone, masks can give you a false feeling of protection and

   can even be a source of infection when not used correctly.” Pl. Ex. 94.

348.   “The science, contrary to the ignorant platitudes we are bombarded with, has

   NOT proven that universal masking is effective for viral containment,

   and has instead provided substantial grounds for skepticism of such a

   policy.” Id. (emphasis added).

349.   Many arguments “have been advanced against mask requirements during the coro-

   navirus (COVID-19) pandemic. These arguments come from a variety of sources, in-

   cluding public officials, journalists, think tanks, economists, scientists, and other

   stakeholders.” Pl. Ex. 95.

350.   “Claims that low mask compliance is responsible for rising case counts are also

   not supported by Gallup data, which show that the percentage of Americans reporting

   wearing masks has been high and relatively stable since June. Health officials and

   political leaders have assigned mask mandates a gravity unsupported

   by empirical research.” Id. (emphasis added).

351.   “[T]he justification for mask-wearing is based on a nonsense narrative with little

   to no scientific basis. To illustrate [the doctor’s] point, she showed a video of a man

   installing drywall while wearing a surgical mask with ear loops, similar to the mask

   that health authorities encourage people to wear to prevent infection. However, when

   the man removed his mask, he still had flecks of drywall stuck around his nose and

   mouth. The mask failed to filter out drywall dust, which is about 10 micrometers (um)

   in size. Yet health authorities have been claiming that such surgical masks can protect

   against SARS-CoV-2, which measures about 0.125 um.” Pl. Ex. 96.




                                           74
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 75 of 94 PageID 75




352.   “For people at no realistic risk to others to be forced or even guilted into wearing

   masks to mollify the ideological sensibilities of those unwilling to accept the CDC’s

   (belated but nevertheless unambiguous) guidance inflicts real costs on parties simply

   acting at the direction of public health authorities.” Pl. Ex. 97.

353.   “‘Evidence that masking as a source control results in any material reduction in

   transmission was scant, anecdotal, and, in the overall, lacking … [and mandatory

   masking] is the exact opposite of being reasonable,’ ruled a hospital arbitra-

   tor in a dispute between the Ontario Nurses’ Association and the Toronto Academic

   Health Science Network,” according to an article published Jan. 23, 2021, in Canada’s

   Global Research. Pl. Ex. 98 (emphasis added).

354.   Masks “were made mandatory ‘not because of scientific evidence, but

   because of political pressure and public opinion.” Id. (emphasis added).

355.   DEFENDANTS’ MASK MANDATES POSE SERIOUS HEALTH RISKS

   TO PASSENGERS: In addition to the science showing that masks have proven to-

   tally ineffective in reducing coronavirus transmission, we must now turn to the serious

   health risks to human beings of forced muzzling. Dozens of scientific and medical

   studies illustrate the frightening number of negative health consequences of covering

   your face. A table succinctly summarizes the numerous “Physiological & Psychological

   Effects of Wearing Facemasks & Their Potential Health Consequences.” Pl. Ex. 99.

356.   Ignoring the dangers of masks to passengers’ health means the defendants have

   disobeyed their legal “duty … to provide service with the highest possible degree of

   safety in the public interest …” to maintain their operating certificates. 49 USC §

   44702(b)(1)(a).




                                             75
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 76 of 94 PageID 76




357.   The leading authority on this subject is a 42-page paper published April 20, 2021,

   by eight German doctors and scientists in the International Journal of Environmental

   Research & Public Health. They found: “Up until now, there has been no comprehen-

   sive investigation as to the adverse health effects masks can cause.” The doctors re-

   viewed 65 scientific papers on masks – and determined dozens of adverse health ef-

   fects of covering your nose and mouth. Pl. Ex. 36.

358.   “Extended mask-wearing by the general population could lead to relevant effects

   and consequences in many medical fields.” Id.

359.   “The mask-induced adverse changes are relatively minor at first glance, but re-

   peated exposure over longer periods in accordance with the above-mentioned patho-

   genetic principle is relevant. Long-term disease-relevant consequences of

   masks are to be expected.” Id. (emphasis added).

360. “According to a questionnaire survey, masks also frequently cause anxiety

   and psychovegetative stress reactions in children – as well as in adults

   – with an increase in psychosomatic and stress-related illnesses and de-

   pressive self-experience, reduced participation, social withdrawal, and lowered

   health-related self-care. Over 50% of the mask wearers studied had at least mild de-

   pressive feelings.” Id. (emphasis added).

361.   “[C]hanges that lead to hypercapnia are known to trigger panic at-

   tacks. This makes the significantly measurable increase in CO2 caused by wearing a

   mask clinically relevant. … The activation of the locus coeruleus by CO2 is used to

   generate panic reactions via respiratory gases.” Id. (emphasis added).

362.   “From the physiological, neurological, and psychological side effects and dangers

   described above (Sections 3.1, 3.3, and 3.4), additional problems can be derived


                                           76
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 77 of 94 PageID 77




   for the use of masks in psychiatric cases. People undergoing treatment for de-

   mentia, paranoid schizophrenia, personality disorders with anxiety and

   panic attacks, but also panic disorders with claustrophobic components, are dif-

   ficult to reconcile with a mask requirement, because even small in-

   creases in CO2 can cause and intensify panic attacks.” Id. (emphasis added).

363.   “Since masks are constantly penetrated by germ-containing breath and the patho-

   gen reproduction rate is higher outside mucous membranes, potential infectious path-

   ogens accumulate excessively on the outside and inside of masks. On and in the

   masks, there are quite serious, potentially disease-causing bacteria and

   fungi such as E. coli (54% of all germs detected), Staphylococcus aureus (25% of all

   germs detected), Candida (6%), Klebsiella (5%), Enterococci (4%), Pseudomonads

   (3%), Enterobacter (2%), and Micrococcus (1%) even detectable in large quantities.”

   Id. (emphasis added).

364.   “Germany pointed out that wearers of certain types of masks such as the

   common fabric masks (community masks) cannot rely on them to pro-

   tect them or others from transmission of SARS-CoV-2. … A Swiss textile lab

   test of various masks available on the market to the general public recently confirmed

   that most mask types filter aerosols insufficiently.” Id. (emphasis added).

365.   “[M]asks are even considered a general risk for infection in the general population,

   which does not come close to imitating the strict hygiene rules of hospitals and doc-

   tors’ offices: the supposed safety, thus, becomes a safety risk itself.” Id. (em-

   phasis added).

366.   “Since masks impede the wearer’s breathing and accelerate it, they

   work completely against the principles of health-promoting breathing


                                            77
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 78 of 94 PageID 78




   used in holistic medicine and yoga. According to recent research, undisturbed

   breathing is essential for happiness and healthy drive, but masks work

   against this. The result of significant changes in blood gases in the direction of hy-

   poxia (drop in oxygen saturation) and hypercapnia (increase in carbon dioxide con-

   centration) through masks, thus, has the potential to have a clinically relevant influ-

   ence on the human organism…” Id.

367.   “The study concluded that ‘the advocacy of an extended mask require-

   ment remains predominantly theoretical … On the other hand, the side

   effects of masks are clinically relevant.’” Id. (emphasis added).

368.   The defendants have failed to take notice of numerous other medical and scientific

   studies that warn us of the dangers of wearing face masks: “A recent study in the jour-

   nal Cancer Discovery found that inhalation of harmful microbes can contribute to ad-

   vanced stage lung cancer in adults. Long-term use of face masks may help

   breed these dangerous pathogens. Microbiologists agree that frequent mask

   wearing creates a moist environment in which microbes are allowed to grow and pro-

   liferate before entering the lungs.” Pl. Ex. 100 (emphasis added).

369.   “Dentists have also been warning about a phenomenon known as ‘mask mouth’ in

   which patients are arriving back to the dental office with an increase in gingivitis and

   tooth decay as high as 50% in a period of just a few months since mask mandates

   began. This discovery sheds light on the growing evidence of harm caused

   by long-term mask wearing.” Id. (emphasis added).




                                            78
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 79 of 94 PageID 79




370.   “Although scientific evidence supporting facemasks’ efficacy is lack-

   ing, adverse physiological, psychological, and health effects are estab-

   lished. Is has been hypothesized that facemasks have compromised safety and effi-

   cacy profile and should be avoided from use.” Pl. Ex. 73 (emphasis added).

371.   “Breathing is one of the most important physiological functions to

   sustain life and health. Human body requires a continuous and adequate oxygen

   (O2) supply to all organs and cells for normal function and survival. … chronic mild or

   moderate hypoxemia and hypercapnia such as from wearing facemasks resulting in

   shifting to higher contribution of anaerobic energy metabolism, decrease in pH levels,

   and increase in cells and blood acidity, toxicity, oxidative stress, chronic inflamma-

   tion, immunosuppression, and health deterioration. … Long-term          practice     of

   wearing facemasks has strong potential for devastating health conse-

   quences.” Pl. Ex. 76 (emphasis added).

372.   “Long-term consequences of wearing facemask can cause health de-

   terioration, developing and progression of chronic diseases and premature death.”

   Id. (emphasis added).

373.   “Wearing a mask reduces the oxygen we breathe in and increases the CO2 intake.

   Masks are muzzling suffocation devices that science says are causing

   great harm.” Pl. Ex. 101 (emphasis added).

374.   Wearing masks “creates more cases of dry eye. The Center for Ocular Research &

   Education (CORE) at the University of Waterloo, Ontario, Canada, is advising eye care

   professionals on how to recognize and mitigate mask-associated dry eye.” Pl. Ex. 102.

375.   “There is no biological history of mass masking until the current era. … if even a

   small portion of mask fibers is detachable by inspiratory airflow, or if there is debris


                                            79
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 80 of 94 PageID 80




   in mask manufacture or packaging or handling, then there is the possibility of not only

   entry of foreign material to the airways, but also entry to deep lung tissue, and poten-

   tial pathological consequences of foreign bodies in the lungs.” Pl. Ex. 103.

376.   “Prior research has overwhelmingly shown that there is no signifi-

   cant evidence of benefits of masks, particularly regarding transmission

   of viral infections, and that there are well-established risks.” Id. (emphasis

   added).

377.   “If widespread masking continues, then the potential for inhaling

   mask fibers and environmental and biological debris continues on a

   daily basis for hundreds of millions of people. This should be alarming for

   physicians and epidemiologists knowledgeable in occupational hazards.” Id. (empha-

   sis added).

378.   “More support for health concerns with wearing masks has been uncovered. … This

   study confirms our reporting from yesterday that masks aren’t just a nuisance but can

   cause serious health problems. The article recently uncovered was published by the

   CDC and it states in black and white the side-effects of wearing a mask, specifically

   related to the masks trapping carbon dioxide or CO2.” Pl. Ex. 104.

379.   “When bacteria from your mouth enter your lungs, it's linked to advanced-stage

   lung cancer and tumor progression, a finding that raises serious questions about the

   long-term use of face masks, which could potentially accelerate this process.” Pl. Ex.

   105.

380. “Scientists have found evidence that some face masks which are on sale and being

   used by members of the general public are laced with toxic chemicals. Preliminary

   tests have revealed traces of a variety of compounds which are heavily restricted for


                                            80
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 81 of 94 PageID 81




   both health and environmental reasons. This includes formaldehyde, a chemical

   known to cause watery eyes; a burning sensations in the eyes, nose, and throat; cough-

   ing; wheezing; and nausea. Experts are concerned that the presence of these chemicals

   in masks which are being worn for prolonged periods of time could cause unintended

   health issues.” Pl. Ex. 106.

381.   In a 2015 study of healthcare workers in Vietnam, “Adverse events associated with

   facemask use were reported in 40.4% (227/562) of [healthcare workers] in the medical

   mask arm and 42.6% (242/568) in the cloth mask arm.” Pl. Ex. 107.

382.   “The health risks of incorrectly wearing a facemask represent an important argu-

   ment against the use of face masks as a public health measure,” according to research

   published Jan. 13, 2021, by European scientists in the journal Frontiers & Public

   Health. Pl. Ex. 108.

383.   MANY EXPERTS CONSIDER FORCING KIDS TO WEAR MASKS

   CHILD ABUSE: Defendants are maltreating young passengers in particular by re-

   quiring face coverings: “They have become a cruel device on young children

   everywhere, kindergarten students covered by masks and isolated by Plexiglas,

   struggling to understand the social expressions of their peers.” Pl. Ex. 100 (emphasis

   added).

384.   “A first-of-its-kind study, involving over 25,000 children, reveals that masks are

   harming schoolchildren in many physical and psychological ways and have a negative

   effect on their behavior, focus, and interest in learning.” Pl. Ex. 109.

385.   By abusing children, the defendants are betraying their legal “duty … to provide

   service with the highest possible degree of safety in the public interest …” to maintain

   their operating certificates. 49 USC § 44702(b)(1)(a).


                                             81
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 82 of 94 PageID 82




386.   “Universal mask wearing is destroying the health of children, making their im-

   mune system more susceptible to disease.” Pl. Ex. 109.

387.   “[M]asks block the foundation of human communication and the exchange of emo-

   tions and not only hinder learning but deprive children of the positive effects of smil-

   ing, laughing, and emotional mimicry. The effectiveness of masks in children

   as a viral protection is controversial, and there is a lack of evidence for

   their widespread use in children …” Pl. Ex. 36.

388. The large German study of kids wearing masks described “the results of 17,854

   parent submitted reports on health complaints or impairments experienced as a result

   of wearing masks by their 25,930 children.” Pl. Ex. 110.

389.   The German research “reveals that major negative impacts on the physical, psy-

   chological, and behavioral health of children may be far more widespread than re-

   ported in the media and by government officials – affecting approximately 68% and

   contributing to 24 distinct health complaints, according to parent submitted observa-

   tions.” Id.

390. “Requiring children wear masks does more harm than good, Dr. Jay

   Bhattacharya told The Epoch Times. Bhattacharya advised Florida Gov. Ron DeSantis

   not to make children don face coverings. Bhattacharya is a professor of medicine at

   Stanford University. … ‘In the case of masks, the evidence [of how] children spread

   the disease even without a mask is that they’re much less efficient spreaders.’” Pl. Ex.

   111 (emphasis added).

391.   “[T]here are serious repercussions to child development when they and others

   around them are wearing masks,” Dr. Bhattacharya said. “Children have developmen-

   tal needs that require them to see other people’s faces. Learning to speak, for instance,


                                            82
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 83 of 94 PageID 83




   requires seeing lips move. For slightly older children, they need to see people, the

   body, they learn body language, how to interact socially, by watching people. And

   when you ask them to wear a mask, you sort of cut that out. So you have harms on one

   side, and very little benefit on the other.” Id.

392.   “The information that is accumulating involves mask wearers within a Covid-19

   environment and raises many concerns especially regarding psychological damage

   and especially to infants and children, with potential catastrophic impacts on

   the cognitive development of children.” Id. (emphasis added).

393.   AIRPLANE        CABINS       POSE     LITTLE     RISK      FOR     CORONAVIRUS

   SPREAD: Ample evidence for the lack of a need for mask mandates comes from the

   aviation industry itself. U.S. air carriers commissioned a lengthy report “Assessment

   of Risks of SARS-CoV-2 Transmission During Air Travel & Non-Pharmaceutical In-

   terventions to Reduce Risk” by the Harvard T.H. Chan School of Public Health as part

   of the Aviation Public Health Initiative (“APHI”). Pl. Ex. 112.

394.   “Ventilation Systems on Aircraft: These sophisticated systems deliver high

   amounts of clean air to the cabin that rapidly disperses exhaled air, with displacement

   in the downward direction, reducing the risk of passenger-to-passenger spread of res-

   piratory pathogens. Aircraft ventilation offers enhanced protection for diluting and

   removing airborne contagions in comparison to other indoor spaces with conventional

   mechanical ventilation and is substantially better than residential situations. This

   level of ventilation effectively counters the proximity travelers will be subject to during

   flights. The level of ventilation provided onboard aircraft would substantially reduce

   the opportunity for person-to-person transmission of infectious particles …” Id.




                                              83
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 84 of 94 PageID 84




395.   “Particular emphasis is placed on the effectiveness of aircraft ventila-

   tion systems, which are able to filter 99.97% of SARS-CoV-2 particles out

   of air found on aircraft.” Id. (emphasis added).

396.   The study confirms what the airlines themselves have been promoting to custom-

   ers: There is little-to-no risk of contracting COVID-19 aboard an aircraft. “After de-

   tailed analysis of these reports, it is the view of APHI that there have been a

   very low number of infections that could be attributed to exposure on

   aircraft during travel.” Id. (emphasis added).

397.   CDC itself has admitted “the risk of getting a contagious disease on an

   airplane is low.” Id. (emphasis added).

398.   “Based on the available scientific evidence, it is the view of APHI that there have

   been a very low number of infections that could be attributed to exposure

   on aircraft during travel.” Id. (emphasis added).

399.   “Given the volume of commercial flights daily, carrying millions of passengers and

   crew worldwide, the number of documented incidents of infectious disease

   transmission occurring on board an aircraft remains infrequent.” Id.

   (emphasis added).

400. “The airlines’ disinfection processes have changed significantly in order to reduce

   any contaminated surfaces or fomites inside the cabin. All airlines have added addi-

   tional cleaning, prioritizing between flights highly touched areas, and adding addi-

   tional disinfection overnight or when there is enough time between flights or ‘turns.’

   Between turns, most disinfection activities require wiping down the high touch areas,

   lavatories, and galleys. Deeper cleaning is done mostly overnight and often includes

   use of electrostatic spraying.” Id.


                                           84
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 85 of 94 PageID 85




401.   “An aircraft cabin has inherently a high airflow volume and high-quality air filtra-

   tion during cruising, which are managed through the environmental control system

   (ECS) that also controls the temperature and cabin pressurization. All nine airlines

   mentioned having high air exchange rates of approximately every 2 to 3 minutes (20

   to 30 ACH) while cruising, a rate that is similar to, or even higher than the recom-

   mended air exchange rates for an operating room in a hospital.” Id.

402.   “Air recirculation happens mostly when cruising, where about 40% to 50% of the

   cabin air is recirculated and filtered through a high-efficiency particulate air filter, also

   known as a HEPA filter. All the airlines interviewed have aircraft that are equipped

   with HEPA filters, and one of the airlines has increased the replacement frequency of

   their HEPA filters.” Id.

403.   “One of the airlines noted that the ground pre-conditioned air is not recirculated,

   so it is 100% fresh air from outside the aircraft that comes into the cabin.” Id.

404. “Specific industry guidance, Federal Aviation Regulations, and international regu-

   lations are in place to help ensure acceptable conditions of cabin safety, air quality,

   and thermal comfort are always maintained inside the aircraft. This includes the need

   to provide adequate control of potential airborne transmission of infectious diseases,

   including SARS-CoV-2 virus within the aircraft environment.” Id.

405.   “With these regulations and standards, the cabin is supplied with outside air and

   highly filtered ‘clean air’ providing air exchange rates significantly in excess to those

   found in well-ventilated offices and retail spaces (see Table 4.2). The high air exchange

   rates utilized in aircraft ventilation systems mean that any contaminant introduced

   into the cabin should be flushed out much faster than would occur in other types of




                                              85
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 86 of 94 PageID 86




   spaces, i.e., in the order of two to five minutes. The HEPA filters remove, at a mini-

   mum, 99.97% of the particulate matter from the return air. This high level of filtration

   ensures that the air supplied to the cabin is virtually free of particulate matter, includ-

   ing bacteria and viruses.” Id.

406. “Aircraft meeting current ventilation standards with 50% recirculation HEPA-fil-

   tered air will supply passengers with a clean air delivery rate of 19 cfm/person, which

   is essentially free of any virus particles.” Id.

407.   “This analysis shows that aircraft will have a significantly lower age of air, resulting

   in a very short residence time for particles, and possibility of exposure to infectious

   particles than any other commonly encountered environment, which will help offset

   the counteracting effect of being in a smaller volume and in closer proximity to other

   passengers. For episodic releases, such as from a cough or a sneeze, the very high air

   exchange rates in aircraft cabins assume that contaminants released in such events

   are fully flushed from the cabin in as little as two to five minutes, as opposed to some

   six hours in a commercial or retail space complying with current codes and standards

   where these particles will be mixed into the large volume of the space.” Id.

408. “[T]he risk of SARS-CoV-2 transmission onboard aircraft will be be-

   low that found in other routine activities during the pandemic, such as

   grocery shopping or eating out.” Id. (emphasis added).

409. “[T]he aircraft’s environmental control systems effectively diluting and removing

   pathogens significantly reduce the risk of passengers and crewmembers from acquir-

   ing COVID-19 during the cruise segment of their journey.” Id.

410.   Many of the defendants tout all the steps they’ve taken to greatly reduce the risk of

   COVID-19 on planes. For example, see Frontier’s detailed list of enhanced cleaning,


                                               86
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 87 of 94 PageID 87




   air filtration, temperature checks, health assessments, and other measures at Pl. Ex.

   119. The effectiveness of these measures, unlike mask wearing, actually are backed by

   scientific research.

411.   Airlines for America, the trade group representing most major U.S. carriers, touts

   how safe airplanes are: “Airlines have implemented a robust, multi-layered strategy

   which can effectively reduce the risk of exposure to COVID-19 during air travel – this

   strategy is aligned with the findings from researchers at Harvard University.” Pl. Ex.

   122.

412.   “[T]he multiple layers of protection against COVID-19 make being on an airplane

   as safe if not safer than other routine activities, such as grocery shopping or going to a

   restaurant.” Id.


                               V. CAUSES OF ACTION

Count 1: Violation of the Air Carrier Access Act: illegal discrimination against
flyers with disabilities in refusing to provide mask exemptions.

413.   For this and all other causes of action, I reallege and incorporate by reference the

   allegations and facts contained in all of the preceding paragraphs as though set forth

   fully herein.

414.   All seven defendants are charged with illegally discriminating against passengers

   (including myself) with medical conditions who seek exemptions from mask require-

   ments in violation of the ACAA (49 USC § 41705) and its underlying regulations (14

   CFR Part 382).

415.   The defendants have violated the ACAA and its regulations by requiring advance

   notice by customers with disabilities seeking a mask exemption and imposing unau-

   thorized requirements including obtaining mandatory COVID-19 testing (even for


                                             87
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 88 of 94 PageID 88




   fully vaccinated and/or naturally immune travelers), medical certificates, and third-

   party medical consultations, among others.

416.   The defendants have violated the ACAA and its underlying regulations by discrim-

   inating against passengers with mask exemptions by making them take a later flight

   because their ticketed flight is too full and/or has other mask-exemption customers

   on board.

417.   The defendants have violated the ACAA and its underlying regulations by having a

   policy permitting moving a mask-exempt passenger to the back of the aircraft.


Count 2: Violation of the Air Carrier Access Act: Requiring passengers not
known to have a communicable disease to wear a face covering.

418.   All seven defendants are charged with illegally requiring passengers who are not

   known to have a communicable disease to require a face mask.

419.   The ACAA, 49 USC § 41705, and its accompanying regulations, 14 CFR Part 382,

   spell out specific procedures for dealing with airline passengers who are known to have

   a communicable disease. The defendants’ mask policies violate these regulations by

   assuming that every passenger has a communicable disease.

420. Airlines are prohibited from requiring that a passenger wear a face covering or re-

   fuse him/her transportation unless they determine that the passenger “has” a com-

   municable disease and poses a “direct threat” to other passengers and the flight crew.

   14 CFR § 382.21.

421.   The defendants’ rules illegally assume every single traveler is infected with COVID-

   19, even those who are fully vaccinated and/or have natural immunity. This violates

   the regulation that “In determining whether an individual poses a direct threat, you

   must make an individualized assessment.” 14 CFR § 382.19(c)(1).


                                            88
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 89 of 94 PageID 89




422.   The defendants’ mask policies don’t provide for making an “individualized assess-

   ment” of whether someone is known to have COVID-19 or another communicable dis-

   ease. They instead impose a blanket policy that every single traveler must wear a face

   covering, even those passengers for whom it is impossible to be infected due to vac-

   cination and/or natural immunity.


Count 3: Violation of the common-carrier duty to ensure the health and
safety of passengers.

423.   All seven defendants are charged with endangering the health and safety of their

   passengers by illegally mandating masks that cause harm to human health in violation

   of the terms of their operator certificate issued by the FAA under 49 USC § 44702.

424.   The defendants’ mask policies endanger the health and safety of their passengers

   by causing thousands of incidents of customers and flight crews battling over mask

   enforcement to the detriment of flight safety and security in violation of the terms of

   their operator certificate issued by the FAA under 49 USC § 44702.


                                VI. PRAYER FOR RELIEF

  WHEREFORE, I request this Court grant the following relief:

   A. Declare that DOT has failed its statutory obligation to enforce the ACAA, thereby

       creating a private right of action in this Court for me to enforce the anti-discrimi-

       nation law as Congress intended.

   B. Declare that the defendants have violated the ACAA and its underlying regulations

       by requiring advance notice by customers with disabilities seeking a mask exemp-

       tion and imposing unauthorized requirements including obtaining mandatory




                                            89
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 90 of 94 PageID 90




      COVID-19 testing (even for fully vaccinated and/or naturally immune travelers),

      medical certificates, and third-party medical consultations, among others.

   C. Issue a permanent injunction prohibiting all defendants from requiring advance

      notice, medical certificates, third-party medical consultations, COVID-19 testing,

      and other illegal actions from any passenger asserting a mask exemption because

      of a medical condition unless that person is known to have a communicable disease

      such as COVID-19 by information showing the person has tested positive for the

      coronavirus in the last two weeks or the person presents with a fever of more than

      100.4°F.

   D. Declare that the defendants have violated the ACAA and its underlying regulations

      by discriminating against passengers with mask exemptions by making them take

      a later flight because their ticketed flight is too full and/or has other mask-exemp-

      tion customers on board.

   E. Issue a permanent injunction prohibiting all defendants from forcing mask-ex-

      empt passengers to take a later flight because their ticketed flight is above a certain

      percentage full and/or has other mask-exempt customers on board.

   F. Declare that the defendants have violated the ACAA and its underlying regulations

      by permitting their employees to move a mask-exempt passenger to the back of the

      aircraft.

   G. Issue a permanent injunction prohibiting all defendants from forcing any mask-

      exempt passenger from sitting in any seat other than the one that person selected

      in advance or was assigned at check-in.




                                            90
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 91 of 94 PageID 91




   H. Award me as damages, and/or direct the defendants to pay as civil fines to the gov-

      ernment, for violation of the ACAA: $35,188 per violation against me, the maxi-

      mum amount permitted by law. For Southwest, Delta, and Alaska, that’s $70,376

      each since I have or will have been discriminated against twice. For the other four

      defendants, it’s $35,188 each for one violation. Total damages demanded are

      $351,880.

   I. Once the FTMM is struck down or repealed, declare that the defendants have vio-

      lated the ACAA and its underlying regulations by requiring customers not known

      to be infected with a communicable disease wear a face mask.

   J. Issue a permanent injunction prohibiting all defendants from forcing any passen-

      ger not known to be infected with a communicable disease to cover their face.

   K. Declare that the defendants’ mask mandates have damaged passengers’ health and

      caused thousands of dangerous in-flight incidents, putting passengers’ safety at

      risk in violation of their legal “duty … to provide service with the highest possible

      degree of safety in the public interest…” 49 USC § 44702(b)(1)(a).

   L. Issue a writ of mandamus to the FAA administrator to revoke each defendants’ air-

      carrier operator certificate for a minimum of one month for their total disregard

      for passengers’ health and safety during the pandemic by requiring masks that

      harm human health and have caused thousands of dangerous in-flight incidents

      while trying to enforce their illegal mask rules.

   M. Issue a permanent injunction prohibiting all defendants from creating and enforc-

      ing any future rules putting in place any requirement that any passenger cover

      his/her face unless the person is known to be infected with a communicable disease




                                            91
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 92 of 94 PageID 92




       as alerted by the government’s Do Not Board and Lookout systems or other public-

       health authority.

   N. Award me all costs and attorneys’ fees (if I later hire an attorney to represent me

       in this lawsuit) pursuant to any applicable statute or authority; or, if I elect to con-

       tinue proceeding pro se, an award of all costs and fees to me in lieu of an attorney

       for the time I have spent litigating this matter.

   O. Grant other declaratory and injunctive relief as may be necessary to ensure that all

       defendants comply with the Air Carrier Access Act and their legal duty to ensure

       the health and safety of their passengers.

   P. Grant such other and further relief as the Court may deem just and proper under

       the circumstances.



Certification: Under F.R.Civ.P. 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for ex-
tending, modifying, or reversing existing law; (3) the factual contentions have evidentiary
support or, if specifically so identified, will likely have evidentiary support after a reason-
able opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Rule 11.


Respectfully submitted this 14th day of June 2021.




Lucas Wall, plaintiff
435 10th St., NE
Washington, DC 20002
Telephone: 202-351-1735
E-Mail: Lucas.Wall@yahoo.com




                                              92
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 93 of 94 PageID 93




CERTIFICATE OF SERVICE

Because this is a new case, formal service of the Complaint has not yet been completed on
any defendant and no defense counsel have entered an appearance with the Court. How-
ever, I have corresponded prior to filing this lawsuit with attorneys for six of the defend-
ants. I’ve also e-mailed numerous times counsel for and officers of Defendant Spirit Air-
lines, who have failed to respond to my multiple requests to provide me with the name
and contact information for the lawyer who will be handling this case.

Therefore I hereby certify that on June 14, 2021, I e-mailed this Complaint as well as all
exhibits and other attachments to the attorneys for six defendants as well as the people I
have attempted to contact at Defendant Spirit:

Angela Mayeux
Counsel for Southwest Airlines
Angela.Mayeux@wnco.com

Kyle Levine
Counsel for Alaska Airlines
Kyle.Levine@alaskaair.com

Laura Overton
Counsel for Allegiant Air
Laura.Overton@allegiantair.com

Komal Patel
Counsel for Delta Air Lines
Komal.A.Patel@delta.com

Brian Maye
Counsel for Frontier Airlines
Adler, Murphy, & McQuillen LLP
bmaye@amm-law.com

Michael Carbone
Counsel for JetBlue Airways
Michael.Carbone@jetblue.com

Thomas Canfield
Senior Vice President, General Counsel, & Secretary
Spirit Airlines
Thomas.Canfield@spirit.com




                                            93
Case 6:21-cv-01008-PGB-GJK Document 1 Filed 06/14/21 Page 94 of 94 PageID 94




Meisha Coulter or Meisha Smith (last name uncertain)
Senior Director & Legal Counsel
Spirit Airlines
Meisha.Coulter@spirit.com
Meisha.Smith@spirit.com

Yasaman Moazami-Goudarzi
Attorney
Spirit Airlines
Yasaman.Moazami-Goudarzi@spirit.com

Joan McField-Mortimer
Guest Relations Manager
Spirit Airlines
Joan.McField-Mortimer@spirit.com




Lucas Wall, plaintiff




                                         94
